     Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 1 of 74 PageID# 548



                          Health Services Complaint and Treatment Form
Facility:         Haynesville Correctional Center

Offender Name: Lucas                                    Case!              Number: 1080673
                                  Last                             First

      Date/Time                          Complaint and Treatment              Signature and Title
                        (36)Briefs(7)Brown Bags

11            1^ ir


I' £i. 7<lja

                                 ofiX^h n
        I Z(\tO         3G ScUyLe^ ^


                         ^Lo_^}uSA^rS.
                         ?){■(? Vyirf<^                nci.5y9-^
                                                    ~7 K
       W




                                                                                    Revision Date: 2/23/07
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 2 of 74 PageID# 549
                        VIRGIN
                                                         Health Services Cunsuitation Report 720_F23_7-12
                Department OF CORRECTIONS

                                  Health Services Consultation Report                DO NOT TELL
                                                                                 OFFENDER ABOUT
  PLEASE BILL TO ANTHEM                                                            APPOINTMENTS

   Sending
                   HAYNESVILLE CORRECTIONAL CENTER                      Date: 1/3/2020
   Facility:                                                                                                    S 3 '=' •«' t
                                                                                                                S S ^               ?
   Offender
   Name:
                   Lucas, Case!                                         Offender#:   1080673                    1 ^      to
                                                                                                                               u
                                                                                                                o   SJ   o

  SStf:            XXX-XX-XXXX           DOB: 8/8/1969                  T/D: 4369269                                                p:
                                                                                                                                    r


   Allergies:
                                                                                                                         CD S
  Current                                                                                                                ^?
                   SEE MARS                                                                                              <    O
   Medications:                                                                                                               v.

                                                                                                                              ^
                                                                                                                              0> 5
                                                                                                                                 Q
                                                                                                                              o> S
                                                                                                                              V©   (0
  Referred By: LEONARD LEVIN, MD                    Referred To: VCU General Surgery

  Medical
                   Procedure
  Complaint:




      CONSULTING PHYSICIAN:PLEASE COMPLETE THE FOLLOWING:


  Findings:



  Lab or X-ray
  Results
                                                                                                                    4
  Diagnosis:



  Treatment and
  Medications
  Recommended
                     ^c\«4 a Jtcl
                     uJ'ul                          xlw
  Restrictions



  Consulting
  Physician:                                                            Date:

  Follow-up appointment


                                                                                       Revision Date: I/J7/07
                 PLEASE FAX NOTES/RESULTS
      Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 3 of 74 PageID# 550

                  VIRGINIA DEPARTMENT OF CORRECTIONSA^CU MEDICAL CENTER
                                         FRE-REGISTRATION REQUEST FORM
                  (This form is to be used when requesting tests or clinic/telemedicine appointments)

Date:                  I Demographic Sheet Included:                            .
Name (last n&me, first name, middle initial): LO
 Date of Birth:                     Sex: Male               Female Q                 Race:                        I
Inmate ID #:                        Release Dat^ i "»>■ I »p                         VCUHS MR#
                                                                                     1 IfJyllMJIiifllM
Correctional Facility: HAYNESVILLE CORRECTIONAL                          Address: PO BOX 129
CENTER
City: HAYNESVILLE                               VA                       Zip Code:22472
                                                                         Phone:804-250-4136                   Fax:804-333-3826
 Facility Phys[cian:     PR LEONARD LEVIN/DR ADAN DURRANI                               Person completing form
                                                                                                                                             ifeAiv


Appointment Request for                                             If checked, please forward Information ASAP prior to
                                                                    scheduled appointment. NOTE: Send Current iWAR and
. . . .                   t>^0 lo             Clinic                recent lab/diagnostic reports in travel envelope for ALL

Vjl^On-site Q Telemedicine            ¥                             OnSite visits.

                                                                            Current Medication Record
                                                                            Recent labs
v—^New Patient                                                         o    EKG
                                                                       o    Films or x-rays with actual reports
r~1 Follow up                                                               immunization Record
                                                                           Vital Sign Sheet
                                                                           Neurosurgery Questionnaire
                                                                       o    MRi Checklist
                                                                       o    DISK - send with Pre-Reg
     Next available appointment will be
     given.                                                         VCU Medical Center                   OR   VCU Medical Center
                                                                    Department of Telemedicine                Security Care Clinic
                                                                    P.O. Box 980531                           P.O. Box 985879
                                                                    Richmond, Va. 23298-0531                  Richmond. VA 23298-0S31

                                   Please provide DIAGNOSIS and/or REASON for the visit




                  J               <S3'1^0    vi &. Wci
CHECK ALL TFIAT APPLY:
□ Yes or               Are Sign Language Interpreter Services needed?                                                 Other special needs:
l~1 Yes or             Is a Foreign Language Interpreter needed and if so what language?
r~l Yes or             Is the Patient on a ventilator &/or on a stretcher?
Q Yes or               Does the Patient have a trachea tube?
Q Yes or               Is tlie Patient being transported by an ambulance?

        Appointment Process & important Information                                          SCHEDULED APPOINTMENT
                                                                                     (This section to be completed by VCUHS Staff)
     All requests for clinical services at VCUHS must be
                                                                           I TELEMEDICINE                , ON-SITE at VCU-Medical Center
     authorized and signed by the referring facility's authority.
     Barbara Granderson - 628-0425,Naomi Boswell 628-4500,
     Lakita Boyd 628-3805                                                                                 Time:               AM   PM
     FAX this form to Barbara Granderson/Naomi Boswell:
     (804) 628-3932 to request Telemedicine service.
     FAX this form to Lakita Boyd: (804) 325-2923 to request
     Onsite service.
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 4 of 74 PageID# 551
                         VlRGINl/1
                Department of Corrections               Health Services Co. j>tation Report 720_F23_7-12


                                 Health Services Consultation Report                 DO NOT TELL
                                                                                OFFENDER ABOUT
  PLEASE BILL TO ANTHEM                                                              APPOINTMENTS

   Sending
                   HAYNESVILLE CORRECTIONAL CENTER                     Date: 3/12/2020
   Facility:
   Offender
                   LUCAS. CASEL                                        Offender #:    1080673
   Name:
  SS#:             XXX-XX-XXXX          DOB: 8/8/1969                  T/D: 4369269

   Allergies:


   Current
                   SEE MARS
   Medications:


  Referred By: LEONARD LEVIN. MD                   Referred To: VCU PULMONARY CLINIC
                                                                                                             (0
                                                                                                             tt


  Medical
                   FOLLOW UP                                                                                 g
  Complaint:                                                                                                 a>
                                                                                                                             &
                                                                                                             ifl
                   ———                                                                                       j




                                                                                                                       08
                                                                                                                        <0



      CONSULTING PHYSICIAN:PLEASE COMPLETE THE FOLLOWING:
                                                                                                                        o    <
                                                                                                                        OB   O
                                                                                                                   S    V. C
                                                                                                                        at   X
                                                                                                                   S         (a




  Findings:



  Lab or X-ray
  Results:



                                     Co/13-
  Diagnosis:
                                       rlmhh(
  Treatment and
  Medications
  Recommended:           QajA v\Mod                            Jp
  Restrictions:


  Consulting
  Physician:           fii                                             Date: ^j^/'TyQ
  Foliow-up appointment date and time:
                                    |

                                                                                       Revision Date: 1/17/07•
                 PLEASE FAX NOTES/RESULTS TO 804-333-3826

       June lUh w®
   Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 5 of 74 PageID# 552




                                    Last
                                                                                       Signature and Title
                                             rnmniaint and Treatment
   Date/Time
 /ii|3o n?,Of I .,1                                           rtJU^Ml 0.
                      n- Cjnn 0/1^ VhIP' -                             -1^
                      MO IK)P
                         p-f f<ir. ,^1-^ i7 fi<r-
                                             A      A
                                                               M 1^.^ii>TWa  CLi^




                                                        \v^
                        /i^arf^ptaiyaJ)Jn,Ajdnj-jgymakcq m/>^.                 Vrg        *<^^i^hvniM^
|rw3^0ci>A <^A
 jais^eflL4_
y t/^<^ 1^     JO** I
l0jilj«7fn^ Cnt^Gj pjj-vca>yv   ■eOctluoA^^ ^)u-ihftfYY>
            cn>J MV^T4-VoAx\^\7fVirTYiO Q/io/y07n fPfSr^liig^
                        11 fdWWs f AI scusaci tTTilV.
                        I !• ^i\*-. \ AAc.    n<^j) \oe^                YYlP<te>»
                                                                        YY3flM^L-i—

                        \n\\ ftiaWs^/^»i^vv^ &([».Pfi/iii^ A)rtWI YPifVffi/^^rhfpy^
                        L- - j-7A^^ oi(^ir/'y^%,ii^i^r)i\>^ s rtAvl A                 p/tvi
                        14r.> Uioaft, Vty^''e^                   Tmi
    ' vrfs Q^ ftfg^ \ IQVa^T^^cVv^€>^Li/^                                                        ^   j       /h/Z ('   ^
                  \                              (Vipy^ ^       ?MrvT.«« gmyU.\ p<i»jahn(i'>j,<tvSm'^
               «Y \rU-.VML. 1....^ CTft^l Tnltao


 \x:M9ifi£> \1^


                                                 fiA.e<»yva
   (V^«Xa-sA                             Cji-f
      Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 6 of 74 PageID# 553


 ILabCorp                                                                                                                               : Patient Report;
 Specimen 10: 247-245-0730-0                                                                 Acct#:45311290               Phone:(804)333-3577                Rte:05
 Control ID:TSJ4S3n290

                                                                                             Haynesville Correctional Ctr
 LUCAS,CASEL
                                                                                             PO Box 129
                                                                                             Haynesville VA 22472



    Patient Details                                       Specimen Details                                   Physician Details
    008:08/08/1969                                        Date collected: 09/03/2020 0000 Local              Ordering: L LEVIN
    Age(y/m/d):051/00/26                                  Oate received: 09/03/2020                          Referring:
    Gender: M                                             Date entered: 09/03/2020                           10:
    Patient 10:1080673                                    Oate reported: 09/05/2020 1135ET                   NPI: 1679545792

General Comments 8i Additional Information
Total Volume: Not Provided                                                                       Fasting: Yes
Ordered Items
HIV Ag/Ab vrith Reflex; RPR; Request Problem
                       TESTS                                   RESULT                FLAG                UNITS     REFERENCE INTERVAL                         LAB
HIV Ag/Ab with Reflex
 HIV Screen 4th Generation wRfx
                                                       Non Reactive                                                        Non Reactive                        01


RPR                                                    Non Reactive                                                        Non Reactive                        01

Request Problem
                                   No specimen received.                                                                                                       01
                       TEST:        183160 Ct, Ng, Trich vag by NAA


       01     BN           LabCorp Burlington                                                            Dir: Sanjai Nagendra, MD
                           1447 York Court. Burlington. NO 27215-3361
            For inquiries, the physician may contact Branch: 800-873-7251 Lab:800-762-4344




Date Issued:09/06/20 0844 ET                                                FINAL REPORT                                                                   Page 1 of I
This document contains private and confidential health information protected by state and federal law.      9 1995-2020 Laboratory Corporation of America* Holdings
If you have received this document in error, please call 800-762-4344                                              All Rights Reserved - Enterprise Report Version: 1.00
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 7 of 74 PageID# 554




                     CSi'Ar^D-X^'¥-®^o^,
             Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 8 of 74 PageID# 555


                ■' Virginia   •                                                           Refi^uIaTiGrievaace 8fi6Ti_4-i7
          DEPARIMENr OF CORRECTIONS
                                    1
                                             REGULAR GRIEVANC

                                    1
                                                                            Ombid dsrrf^iStlnif

                         Cil^i                                                            A           a-i\-ab-
                                                           Number                 Bu Idhig             Cdl/BedN^ber
St Name, First '                    |

                                                           aAiyiiitoto K^-^i ftm 4\c;cl
                                                           Bate/ tTme of Bicident
lividu^'sldvdhredln'fo^deiiit » • \

HAT IS YOUR COMPI^T? (Pn^^de Information from the Informal prbcesr. 'Att ich Mormal CompWnt re^onse or
ser documerifatioii
                                                    aoek                          Vvi'3»%n Vp-fi
     n6Cof>v




 Xom

K (^koA ^ 0V?<eNvV\^r^^v^ i
                                                                                  -XtXO
                                        1^




                        ^ vex^Ctj^oe -Vy^ CXvv> g^vV/?

                           Ml?
iTiat action do you want fakra?     j \o UestoJBL                   , kKA^^-^gf^ vrl^                           CheirsVA^.

 \o Cbc^A Ai«i r                                                     h\iuT'fS:>         'A\A-A: AVoi
                                                                                                                    ilM
                      .oO icnc^c^ck gt \K»ip>
^tnc-<v                   Clc^T^^£y^O^A^/^,w
rrievant^s Sitmature;
                                                                                          R\           80^D
Farden/Superitttendent*s Office:.                     MAY 2 6 2020
>afe Becdved:
                                                     rtPlFVANCE office"
                                                      lof2                                               'Revision Date: 4/2S/J 7
           Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 9 of 74 PageID# 556
                              Virginia     j                                                                                 Regular Grievance 866_rr5:T7-
                      DEPARTMENT OF CORRECTIONS
    tarn



     ■INSTRUfctlONS FORglLlNG: Ycu are required per Operating Procedure 866.1 Offender Grievance Procedure to adempt to resolve
                                                 to fiW a teeiiar ©iCTadQe. Yott xxHsa suSstsni^m gssimt >Rvii!;ffla3Q tos !im                     fiate Of
                                                                                      ^ addressed. Write yourjissue only in the space provided on the
      receipt
      Sm issuea wiaun z wKingdare from! recdvcd dale ifthe 'gnevaniec is not ^
                                                                             returned  dnrinp inwirA
                                                                                 institutional read to the fecUiiy Grievance Office and a
      INTAKE: Gnevances should be accepted for logging unless returned for the foUoiv^g reason(s)l
           D

                     I Does notafifcct you personal^ (This issue didnolrauiseyoupereonaloss orl^?
                       ! Llnrited. You have been linri^ by the Wardenyiiuperinten?gnr
           a             More than om issne-resuhnqtyiithotdy one issue
           a
                     I            Filing Period. Grievmoes are to be filed witq;n jy miAnrtar ^ava fr     dat v'                  r '*       '

                     -Rep^ye. "Hus issue has beeji grieved previously in Grievance#                                 '
                     I ihquiiy on behalf of other nni»li^^»rg
                      Group Complaints or Petilionsj Grievances are to be submitted by individuals"
                 I                                                                    CHARGED IN accordance WTIHOPBRATINO
                 I Photocopy/GarfaonCoBy. Yoa must subnrit the origal grievance for resnnn^.n'7^^
                   Gn^FUed Re^ajti h^sA,
                     Monnal Procedure. You have kot i
                                                                                                        complaint
                     Bequest for services


           □




  IristitutionalQmKiidcTnan/fhievanceConwItnitor:                                              jJY)
  If you disagree with rhic d^^trn. An hhif ^ ■ntii i i i                         i       ■                             i '




 Regional Ombudsman:                                             Jj^ /                             ~                     !               —
                                                                                                                        ei                          .
                                           ^ nor to voluntaffij^'^draiv ^^
there nffi he no iurtber actfon on this issue                                                                                  ./
Olirender Signature:                                                                                                     !




Staff Witness:
      Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 10 of 74 PageID# 557
                                    VlROJhi'lA
                       DRiv.RTw.N-r (>t-.c;oKi? r-:(:T!(W.s                                                   |rciidcr Request               m

      DiRECTiOKS                                                   Offender Request MAY I 6 2020
      ■ I.. Fni'in'vour Ninit           jrJiii'rri,':'.', ■ ' j                                     ■■

     ^ Drop in the iipproiifintc Mall Box                                                                • If duplicate rccjuests are
                                                                                 sent.
    f.       _"yOUR LAST NAME                                       FIRST                           NUMBER              BL^/CELL
    I                                                  Cft
             WORKASSrCNMENT                                     ASSIGNED CO UNSELOR                       TODAY'S DATE


    TO:
    Iv.'- Q  UnltManiiger
          LJ "nit ManiKTAr           n                      ^        r—» _
                                                                              kl              <31 rrtoi^cStoShD                              j
          Q Treatment
          O Chapluin
                                     R              H '"*="0""' P'-opcrt>- □ Latt' Libniry
                                                     M .u                                                             Q Securitv
   ^H^KPURPOSE                      DAppoint^nt Request OQuestion/Statement  °                                            On^feaK.
                                                                                 U r .y^Tf L4W\<-Uv..,                                ^



                                         ^Cg APJUTIONAL PAGES; DO WOT WRITE BEt.OW TO
                                                                  ,'RESP.0N3E-
  Reqacstscnt to correct departmcnt^Ycs □ No; Routed toi_
                                                                                                            Date:




                                                                             iJinJ P/7/^0 ,
                                                                                              ty\oAa

Mt, rtonriiij.Y                                                                                                     mMJLXa^


                                                                                                                     JOrtTM
Offender s
                                                                                                               ^Ombudsman Unit
                                                                                         5
         Officijil Responding
                                                                                 Date of Response

                                                                                                                    fc-Wj/OMDOtV.-.Y/rf./J
                                                                     T^
              «3tiv\ vO^-           > ^^Go^^^OoW                         ^
     J.'UfTuBiuspnqufo
  ^ 0202 I]NOr III             • voO(^\>^^                                    ■
 lM_3 a I B              )\K\^ ^^T'
                         vxMjXl
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 11 of 74 PageID# 558
          Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 12 of 74 PageID# 559



        instructions FOR FILING Rrj.fl                             Complaint
        preferably in ink. Only one issue per Infomai SS                                                        Comphint form,
        fecihty. A receipt is issued within 2 working davs from        f                     in the designated area at your
         uring intake. If no response is reeeived within'15 calendar dav/vn              'nformal complaint is not returned
        You nwy uuJize your receipt as evidence of your attempt to resoIve\^           proceed in filing a regular grievance.

     y uiieiuler Name             —            ^
                                                pflcnder Nimibcr
                                                                                       Housing Assignment
       Individuals Ijivolvedinlim®
       Individuals Invol
                                                                                       Ddte/ Time of Incident


       □ Mcd,cal Admimstrator
       O                                        ^FoodSc^ice
                                                Q oSr'Sc Specify):
                                                                                       ^3 Institutional Program Manager
                                                                                       Lj Mailroom
       Briefly explain the nature of your complaint (be                                                                               .thou


..                      Wsu.^-H                 WtvA                             0      f-v WpvW --Tw a. V, „ 1

                            S£^
                                                                                                                                asjA-si^



      Offender Signature C c^v Oy
                                         Offenders - Do Net Write Below Thk l j„.
      Date Received:
                                                                                     Tracking #
      Response Due:
      Action Taken/Response                                    Assigned to:




                                                                                                                     2020
     RespondeiK Signature
                                                                                                      C^iibudsman Unit
                                                                                                       Easte rn Roqir.n
                                                            Printed Name and Title                    "Date-"^™-
     WITHDRAWAL OF INFORMAL CniVlPf a imt

     I wil not receive a 'response nor willtbeTble^t*               l"Sal
 Offender Signature:
 Staff Witness Signature:

                                                                                                       Revision Date: 4/28/17
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 13 of 74 PageID# 560



          VIRGINIA DEPARTMENT OF CORRECTIONS                           VACORISC-#.0
                                                                       DOC Location: HCC Haynesvllle Correctional
                                                                       Center
          Grievance Receipt Report                                     Report generated by Brown, R T
                                                                       Report run on 04/28/2020 at 04:01 PM


                                               Grievance Number: HCC-20-INF-00706

                                                 Next Action Date:5/13/2020 12:00:00 AM

     On this date:        04/28/2020                      I have received a statement from:

                                                          Haynesviiie Correctionai Center
     Lucas, Casei F                          1080673 of   HU2-A-38-B

                 (Offender Name and DOC#)                           (Filed Location and Housing)
      Setting out the foiiowing complaint:

      He states he was denied food because he was in Medicai being triaged and 6A was in the chow on B-
     side whiie their building was being decontaminated. He states he decided not to get his meal because of
     this: therefore, he was denied a meal.(Rose T. Brown, 10)                                       '


                             YfhiU)
                          (Signature)


                                                                                           JUN 1 7 2020
                                                                                      Ombudsman Unit
                                                                                        Eastern Region




                                                                           Offlcer Initials:
      Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 14 of 74 PageID# 561
         h.                    Virginia
  £                                                                                                   Informal Complaint S66 b_4-17
                 Department of Corrections

                                                         Informal Complaint
   INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
   preferably in ink. Only one issue per Informal Complaint. Place your complaint in the designated area at your
   facility. A receipt is issued within 2 working days from the date received if the informal
   during intake. If no response is received within 15 calendar days, you may proceed in
   You may utilize your receipt as evidence of your attempt to resolve your complaint.
   An Informal Complaint is not required for an alleged incident of sexual abuse.                          "" JUN ^ 7 ?0?fl
                                                                                                                        udsman Unit
^» CJTfcnder Name
   uueiuier inhiuc                                    OfTenclcr Number
                                                      uuencicr iNuuiPer                        Muusmg As                  n Region ~
   Individuals Involved in incident   ■'          v                                            Dote/ Time ot Incident


   Q Unit Manager/Supervisor                          ISsFood Service                          I I Institutional Program Manager
   Q Personal Property                                l~l Commissar)'                          I I Mailroom
   r~l Medical Administrator                          l~l Other (Please Specify):
   Briefly» explain
            - r
                    the nature of
                               -
                                  your
                                  * - ■
                                        complaint
                                           * •  -
                                                  (be- specific):«JJ
                                                       -r - -   ^ —                                                      ^                  \




               Signature                       SfflXPffft-
                                               Offenders - Do Not Write B^low This Line

    Date Received: .                                                                   ^ Tracking H Wfe^Q-lAC"001 Olo
    Response Due:.                                                              cd
                                                                          Assigned   to: ni^ilTrihomjL^. tm
    Action Taken/Response:

         The VACOC end th,0-_DopartmGn-t of Health jiqs issued                —
         irieasures for staff and offenders to follow guidelines on handwashing
         and hand saniiizer usage, and social distancing. The DOC has
         established food preparation and distribution; and ottender sanitation
          crew to ensure comply with safety,vsec.urity, policies, procedures, and
          practices.

    Ref^pondent Signature                                             Printed Name and Title                        ^Date
    WITHDRAWAL OF INFORMAL COMPLAINT:
    I wish to voluntarily withdraw this Infi^igl^f^gf|l\^i^lU<hderstand
                                                      Mi^Wid            th^^^-wiWcif^Tng,^
                                                                            ^              Informal Complaint,
                                                                                                       .
    I will not receive a response nor wi|p^l^                 . meauNjother Informal Compl|^J|J(oA<&"ievmce on this issue.
    Offender Signature:                    ;           UKt          ^""        _          Date:
                                                                                          Date:   _
    Staff Witness Signature:
                                                \4f'(^vC                                                            Revision Daw: 4/28/17
              Case• 3:20-cv-00255-HEH-DJN
                             Virginia s;  Document 56-3 Filed 12/07/20 Page 15 of 74 PageID# 562
                        DEP^\RTMENTOFCGRRi   .ONS                                  ProbJenQ Sbeeil 720 F32 10-I6
                                                                                         ==?^wiT>'i<Biintiriiimiri;7



                                                    ProbJem Sheet


     Offender Name;                                                        Number; lOKOiol^
     AJlergies: Vo-lpoHd Act <5^ , U+h,               .Tri U A,            T>0                 ■ [<>1 UiOi |
    1 Date:             Medical Condition




                        Nod (X(k^       U

                    vJtaJcruLi^                           (lOii-CiTM I'n
                    Nl i i0*K r\A-- Aco<.rJijijnce^
                    .                 '         0
1                   Pc)D of                   low ^moWwi
                    ■1brT) flj2^i
                                                          i




                    WiA/)tmS Ot mCLSS cLcS+-rvccVi cm sX>c/3c>S^>cr-o
                    HT^/
                    Mi^rcv-ui'-ocs.




               /•
                                                                                 peCEl VEfll
                DNi^-R^VA
               V.
                                              CJnn.L-1/
                                                                                 s« JIIN 17 7n?o Ul
                                                                                  Ombudsman Unit 1
                                                                                   Eastern Kepion                  1


                                                                                        Revision Date: 10/14/1
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 16 of 74 PageID# 563




  IN THE APPEAL OF                                                        SS
         CASEL F. LUCAS                                            Docket No. 13-22 962


  3. The Veteran's right elbow pain has been linked to a diagnosis of right elbow
  strain, and the preponderance of the evidence is against finding that his right elbow
  strain is due to a disease or injury in service, to include a specific in-service event,
  injury, or disease.

  4. The Veteran's flexion contracture, DIP joint, right fifth finger, has been related
  to service.

  5. The Veteran's flexion contracture, DIP joint, left fifth finger, has been related to
  service.


  6. The Veteran's right ankle pain has been linked to a diagnosis of right ankle
  strain, and the preponderance of the evidence is against finding that his right,ankle
  strain is due to a disease or injury in service, to include a specific in-service event,
  injury, or disease

  7. The Veteran's left ankle pain has been linked to a diagnosis of right ankle strain,
  and the preponderance of the evidence is against finding that his right ankle strain
  is due to a disease or injury in service, to include a specific in-service event, injury,
  or disease

  8. The Veteran has not manifested a diagnosis of CPS during the pendency of Kis
  appeal; nor has he been diagnosed with a medically unexplained chronic multi
  symptom illness.

 _9. The preponderance of the evidence of record establishes recurrent upper
  respiratory infections as a diagnosable but medically unexplained chronic multi
  symptom illness.

  10. The preponderance of the evidence is against finding that the Veteran has a
  sleep disorder due to a disease or injury in service, to include specific in-service
  event, injury, or disease.

  11. The Veteran's GERD began during active service.
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 17 of 74 PageID# 564




IN THE APPEAL OF                                                     SS'
     CASEL F.LUCAS                                              Docket No. 13-22 962



 been diagnosed with CPS or with any medically unexplained chronic multi-
 symptom illness. The existence of a current disability is the cornerstone of a claim
 for VA disability compensation. See Brammer v. Derwinski, supra. As such,
 without a current diagnosis, the Veteran lacks the evidence necessary to
 substantiate his claim for service connection. The Board acknowledges that the
 Veteran does appear to have experienced fatigue, particularly as a result pf his
 difficulties sleeping, but that fact alone does not necessitate the diagnosis of CPS
 which requires a specific set of symptomatology beyond just fatigue.
 5. Entitlement to service connection for recurrent upper respiratory
 infections.

 The Veteran contends he has respiratory problems due to various exposures in Iraq
 during the Gulf War,including chemicals and toxins, and exposure to WMDs after
 the demolition of an arms facility. He also contends he has had recurrent upper
 respiratory infections, to include pneumonia, and bronchitis, requiring treatment,
 since his service in Desert Storm.

 Service treatment records show that in April 1988, the Veteran was treated for
 asthmatic bronchitis, and in May 1988 he was hospitalized for acute respiratmy            ^
                                                                                           ui
 disease.                                                                           D      a
                                                                                    LU =   "•
 On a VA examination in March 2011,the Veteran reported his respiratory                 ^ 2
 condition had an onset in the 1990s, and that he had recurrent upper respiratory yj ^ ^
 infections requiring treatment since Desert Storm. The diagnosis was recurrent ^ ^
 upper respiratory infections, which the examiner indicated was, by VBA definiti^ S £
  category #(2), a diagnosable but medically unexplained chronic multi symptom
  illness of unknown etiology. The examiner opined it was at least as likely as not        ^
  the Veteran's recurrent upper respiratory infections were related to a specific
  exposure event he experienced during his service in Southwest Asia. The
  examiner noted that signs and symptoms that may be manifestations of both
  undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom
  illnesses include signs or symptoms involving the upper respiratory system.
  As noted above, signs and symptoms which may be manifestations of medically
  unexplained chronic multi symptom illnesses include respiratory symptoms.

                                            12
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 18 of 74 PageID# 565




IN THE APPEAL OF                                                       228 29 8166
     CASEL F.LUCAS                                             Docket No. 13-22 962


38 C.F.R.§ 3.317(b). Therefore, the VA examiner's 2011 assessment of the
Veteran's recurrent upper respirator infections as a diagnosable but medically
unexplained chronic multi symptom illness is consistent with the regulations
governing such illnesses. Review of the record and resolving reasonable doubt in
favor of the Veteran,the Board finds that his respiratory symptoms manifested to a
degree of 10 percent or more not later than December 31,2021, and service
connection for this condition is therefore warranted. 38 C.F.R. § 3.317.
 6. Entitlement to service connection for sleep disorder.
 The Veteran contends he has a sleep disorder due to various exposures during the
 Gulf War,including chemicals and toxins, as well as exposure to WMDs after the
 demoUtion of an arms facility. He also contends he has had resfless sleep and
 sleep disruptions since 1990/1991.
 In a June 1999 treatment record from the Virginia Department of Corrections,it
 was noted that the Veteran had reported he was not able to sleep well and the
 impression was sleep disorder. Subsequently, it was noted in prison records that he
 was prescribed Benadryl as a sleeping medication.
 The Board concludes that, while the Veteran arguably was diagnosed with a sleep
 disorder in June 1999, and he has reported having sleep problems since service, the
  preponderance of the evidence weighs against finding that he has a sleep disorder
  that began during service or is otherwise related to an in-service injury, event, or
  disease. 38 U.S.C. §§ 1110,1131,5107(b); Holton v. Shinseki, 557 F.3d 1363,
  1366(Fed. Cir. 2009); 38 C.F.R.§ 3.303(a),(d).
  In this regard, private treatment records from prison show the Veteran was not
  diagnosed with a sleep disorder until 1999, which is 7 years after his separation
  from service. While the Veteran is competent to report having experienced
  symptoms of restless sleep and sleep problems since service, he is not competent to
  provide a diagnosis in this case or determine that these symptoms were
  manifestations of a sleep disability, as the issue is medically complex. Jandreau v.
  Nicholson,492 F.3d 1372,1377,1377 n.4(Fed. Cir. 2007). _                   n
                                                            RECBWtu)
                                                                      ■/6


                                             13
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 19 of 74 PageID# 566




 IN THE APPEAL OF                                                    SS 228 29 8166
      CASEL F.LUCAS                                             Docket No. 13-22 962



  The Board also notes that on a VA examination in March 2011, the Veteran
  reported restless sleep since 1990. He denied snoring or stopping breathing in his
  sleep. He reported he stopped his medication for bipolar disorder and sleeping,
  reporting that if he was on medication in prison, they would not let him do
  anything. The examiner indicated that for the claimed sleep condition there was no
  pathology to render a diagnosis, and, therefore, no opinion was rendered. It was
  also noted to "please see the [Compensation and Pension] mental health
  examination". In the April 2011 VA examination regarding PTSD,it was noted
  that the Veteran reported sleep impairment, including tossing and turning with an
  inability to sleep due to joint pain and uncomfortable prison beds. Notably, the
  Veteran is already service-connected for PTSD therefore any sleep impairments
  resulting from that disability is contemplated by the rating assigned for that
  disability.

  The Board finds that the VA examiner's opinion in 2011 is probative, because it is
  based on an accurate medical history and provides an explanation that contains
  clear conclusions and supporting data. Nieves-Rodriguez v. Peake,22 Vet.
  App. 295,304(2008). Consequently, the Board gives more probative weight to
  the 2011 VA examiner's opinion.

  7. Entitlement to service connection for GERD.

  The Veteran contends he currently has a gastrointestinal condition that had an
  onset in 1990, and also contends exposure to deadly toxins in the Gulf War caused
  him to have diarrhea, flatulence, stomach pains and cramps, and burning in throat
  and esophagus.

  On a VA examination in March 2011, the Veteran reported his gastrointestinal
  condition had an onset in 1990, and that he had diarrhea for 2 years after his retum
  from Desert Storm in 1990. He reported daily heartbum and regurgitating bile at
  least daily and flatus with any food. He reported an episode of vomiting blood
  with severe gastritis in August 1992, and underwent an x-ray which was negative
  for ulcer, but no episodes of vomiting blood since 1993. The diagnosis was
  GERD. The examiner indicated that for the claimed condition of flatus and lower
  abdominal discomfort there was no pathology to render a diagnosis. The examiner
  opined that GERD was a diagnosable chronic multi-symptom illness with a

                                            14
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 20 of 74 PageID# 567




 IN THE APPEAL OF                                                       SS 228 29 8166
       CASEL F.LUCAS                                             Docket No. 13-22 962


 partially explained etiology, and opined that it was at least as likely as not the
 Veteran's GERD was related to a specific exposure event he experienced during
 service in Southwest Asia. For rationale, the examiner noted the Veteran reported
 his gastrointestinal problems began during the Gulf War,that he perhaps incurred
 mucosal damage due to exposure events, and that he continued with GERD which
 he was on medication to control.

 In light of the VA examiner's opinion in 2011, the Board finds that the Veteran's
 GERD is not medically unexplained and, therefore, it is not a qualifying chronic
 disability under this regulation. However, as noted above,even though the Veteran
 does not qualify for presumptive service connection,in light of the VA examiner s
 opinion linking the Veteran's GERD to active service, service connection is
  warranted. Combee v. Brown, supra.

 8. Entitlement to service connection for genitourinary problems and
 impotency.

  The Veteran contends he experienced erectile dysfunction and impotency when he
  returned from service in the Gulf War, as well as burning with urination and
  ejaculation, which he reported he continued to experience. He contends his
  impotency and genitourinary problems are due to various exposures during the
  Gulf War,including chemicals and toxins, as well as exposure to WMDs after the
  demolition of an arms facility.

  The question for the Board is whether the Veteran has a current disability that
  began during service or is at least as likely as not related to an in-service injury,
  event, or disease.

  The Board concludes that the Veteran does not have a current diagnosis of a
  genitourinary disorder or impotency and has not had such a diagnosis at any time
  during the pendency of the claim or recent to the filing of the claim. 38 U.S.C.
  §§ 1110,1131,5107(b); Helton v. Shinseki,557 F.3d 1363,1366(Fed. Cir. 2009);
  Romanowsky v. Shinseki, 26 Vet. App. 289,294(2013); McClain v. Nicholson,
  21 Vet. App. 319, 321 (2007); 38 C.F.R. § 3.303(a),(d).




                                             15
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 21 of 74 PageID# 568




IN THE APPEAL OF                                                    SS 228 29 8166
     CASEL F.LUCAS                                             Docket No. 13-22 962


§ 20.204. At the videoconference hearing in March 2018, the Veteran indicated he
wanted to withdraw his appeal for an effective date earlier than August 25,2010
for the grant of service connection for PTSD. Therefore, the Board does not
jurisdiction to decide any appeal for that benefit and the appeal must be dismissed.


                            REASONS FOR REMAND

 1.Entitlement to service connection for pateUofemoral syndrome,right knee.
 The'Veteran contends he has joint pain in the right knee related to
 exposures during the Gulf War,including chemicals and toxms,and WMDs
 (weapons of mass destruction) through a demolition of an arms fac^ty. He also
 contended,including on the VA examination in 2011,that he hurt lus nght knee m
 Germany in 1989 when he fell off a Howitzer and that it had never been the same.
  On the VA examination in March 2011,the examiner opined that the Veter^'s
  right pateUofemoral syndrome was not related to a specific exposme event he
 experienced during his service in Southwest Asia. For ration^e,the
 noted that the Veteran's right knee pateUofemoral syndroine may be from the
 commonly accepted cause of overload, as he described an mjury in Germany m
  1989 and a lot of running, noting that he has reported nght knee pain smce the
  right knee injury in 1989. The examiner also noted there was no in-semce
  treatment record of a right knee injury or treatment, and no records of treatmentfor
  his right knee after leaving the service in 1992 to the present.
  The Board notes that the VA examiner did not provide a definitive opinion as to
  whether the Veteran's right knee pateUofemoral syndrome is rplated to his report
  of a knee injury in 1989 in service and iots of runnmg. Once VA undertakes the
  effort to provide an examination when developing a
  must provide an adequate one. SeeBarrv. Nicholson,!^ Vet. App.303,31^11
  (2007). Therefore, the Board concludes that another V A opimon is warranted.

                                             18
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 22 of 74 PageID# 569




 IN THE APPEAL OF                                                     SS 228 29 8166
      CASEL F.LUCAS                                              Docket No. 13-22 962



  2. Entitlement to an initial rating in excess of 10 percent for PTSD is
  remanded.

  In March 2018, the Veteran testified his PTSD symptoms had gotten worse at
  times since he was last examined by VA in 2011. In light of his testimony, he
  should be provided an opportunity to report for a VA examination to ascertain the
  current severity and manifestations of his PTSD.

  The record reflects that the Veteran is currently incarcerated. The Board is aware
  of the potential logistical difficulties in affording an incarcerated veteran an
  examination. However,the duty to assist incarcerated veterans requires VA to
  tailor its assistance to meet the peculiar circumstances of confmement because
  these individuals are entitled to the same care and consideration given to their
  fellow veterans. See Bolton v. Brown,8 Vet. App. 185,191 (1995); M21-1,Part
  m;Subpart iv. Chapter 3,Section F,Topic 2. The Board recognizes that VA does
  not have the authority to require a correctional institution to release a veteran so
  that VA can provide him the necessary examination at the closest VA medical
  facility. 38 U.S.C.§ 5711. Nevertheless, VA's duty to assist an incarcerated
  veteran includes:(1)attempting to arrange transportation of the claimant to a VA
  facility for examination;(2)contacting the correctional facility and having their
  medical personnel conduct an examination according to VA examination
  worksheets; or,(3)sending a VA or fee-basis examiner to the correctional facility
  to conduct the examination. See Bolton,8 Vet. App. at 191.
   In affording an incarcerated veteran an examination, the-RO must document
   substantial efforts to schedule and conduct the examination and associate such
   documentation to the claims folder. Additionally, Veterans Health Admimstration
  (VHA)compensation clinics must provide documentation that they have made
  substantial attempts to schedule and conduct the examination and have exhausted
  all possible venues for obtaining access to the incarcerated veteran for the
   examination. See VA Adjudication Procedure Manual M21-1,Part III, Subpart iv.
   Chapter 3, Section F,Topic 2.
   The matter is REMANDED for the following actions:




                                              19
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 23 of 74 PageID# 570




 IN THE APPEAL OF                                                    SS 228 29 8166
      CASEL F.LUCAS                                             Docket No. 13-22 962


             1. With any assistance needed from the Veteran,obtain
             any outstanding VA and/or private medical records and
             associate them with the claims file.

             2. After all additional records are associated with the
             claims file, to the extent available, obtain an addendum
             opinion from the March 2011 VA examiner of other
             appropriate clinician regarding whether the Veteran s
             right knee patellofemoral syndrome is at least as likely as
             not (i.e., a 50 percent or greater degree of probability)
             related to his active service, to specifically include his
             competent report that he hurt his right knee in Germany
             in 1989 when he fell off a Howitzer and did a lot of
             running. The examiner should review the claims file and
             explain the rationale for all opinions given. IfAe
             examiner is unable to provide the requested opinion
             without resort to speculation, it should be so stated along
             with an explanation as to the reason(s)therefor. If
             deemed necessary by the examiner,a physical
             examination of the Veteran should be conducted.
              3. Schedule the Veteran for an examination by an
              appropriate clinician tpLdetgmung-lhg-i3^
              his RRi-vice-^onP'''"-^p-^ PTSD. The examiner should
              review the claims file and provide a full description of
                             PTSD disability
            - symptoms necessary for evaluating his PTSD.
                                               ^        * (Continued on the next page)




                                            20
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 24 of 74 PageID# 571




                                                                        SS 228 29 8166
                  r
       CASEL F. LUCAS               '                         Docket No. 13-22 962

             4. In scheduling any examination, the RO must follow
             the special duty to assist requirements for incarcerated
             veterans. See Bolton,8 Vet. App. At 191; M21-1,Part
             III, Subpart iv, Chapter 3, Section F,Topic 2.




                                  A.ISHIZAWAR
                                 Veterans Law Judge
                             Board of Veterans' Appeals


  attorney FOR THE BOARD                                        D.M.Casula. Couasei
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 25 of 74 PageID# 572




                      <•. • U !'If 1 c AT E IN.LIE.I' Of i. O S T OK DCSTKOYED




                  —     I /•'
            /"T




                        armed Jporccs of the lanitcd ^tattB


                        CASEL FRANK LUCAS SPECIALIST USAR

                                A'i/aA/.




                           Honorable Discharge
          J                                                                                     t   i



                           12 March 1996
                                                                                 JUN \ 1 2020
                                                                             Ombudsman I'nii
                                                                              Eastern Region
                           St. Louis, MO •       ■   .
           ✓<^v



                                                                                 19 July 2006
                                                                  fP.,




                                                                  T. MARSH
                                                         Colonel, AG
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 26 of 74 PageID# 573

        VIRGINIA DEPARTMENT OF CORRECTIONS                                866.1 A-3
                                                                          DOC Location: HCC Haynesvllle Correctional
                                                                          Center
        Grievance Receipt
                                                                          Report generated by Hand,P W
                                                                          Report run on 06/24/2020 at 09:58 AM


                                                              Grievance Number: HCC-20-INF-01191

                                                                   Next Action Date: 07/09/2020 12:00 AM



    On this date:    06/24/2020                           1 have received a statement from:

                                                          Haynesvllle Correctional Center
    Lucas, Casel F                         1080673    of HU2-A-38-B

               (Offender Name and DOC#)                                (Filed Location and Housing)

    Setting out the following complaint:

    R Brown, 10 - Ombudsman violations of the stipulated settlement agreement C0VID19 Whorley v
    Northam.




                      (Signature)                                                  (Title)




                                                     Page 1 of 1                                          Rev. 03/30/2009
       Case 3:20-cv-00255-HEH-DJN DocumentBECEiVED
                                          56-3 Filed 12/07/20 Page 27 of 74 PageID# 574
                                Virginia                                     •)'                                        '^'^•^'>-,1
                  Department DF Corrections
                  Department of nriRRRrTinMQ                                       i.ocJ               Informal Complaint 866_F3_4-i)
                                                        sSSFC

     INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
     preferably in ink. Only one issue per Informal Complaint, Place your complaint in the designated area at your
     facility. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
     during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
     You may utilize your receipt as evidence of your attempt to resolve your complaint.
     Anjnformatj^oin plaint Is not required for an alleged incident ofsexual abuse.
     Cpso V. uicfi?.                             lORim
    -OffendccName                    ,            Offender Number                                  Housing Assignment


     n Unit Manager/Supervisor                   Q Food Service                                0Institutional Program Manager
     □ Personal Property                          □ Commissary                                     □ Mailroom
     □ Medical Administrator                      □ Other (Please Specify):
     Briefly explain the nature of your complaint (be specific)^!W^i^df6avi


                             CTlAlbV^ ^ to>l\                           Js.WXp.                                                                .
.                           vTt^                         Ucj*                                          4\cc.-a&-                      ^
                                n(f) f Uf tj-aJa-^wg - OO SrM.T                                     ) ATia. aH

     Offender Signature C                ^                                                 Date
                                             Offenders - Do Not Write Below This Line
     Date Received:          (p                                                               Tracking # HCC                              ^'
     Response Due;                  Q-(^(^U                             Assigned to:         k\f\ ()JJk\ ^77)
     Action Taken/Response:




     Respondent Signature                                       Printed Name and Title                              Date
     WITHDRAWAL OF INFORMAL COMPLAINT;
     I wish to voluntarily withdraw this Informal Complaint. I understand that by withdrawing this Informal Complaint,
     I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
     Offender Signature;                                            ^                      Date:
     Staff Witness Signature:                                                              Date:
                                     +0 Q«^a»ie)ivx,u
       Case 3:20-cv-00255-HEH-DJN
                           ViROfWj, Document 56-3 Filed 12/07/20 Page 28 of 74 PageID# 575
                             Dni'AR'iM-N'T ()(-• C                                                                    Offender Request aoi ro 7.1
                                                                 CSUfifU                                                      ■—.t          \
                                                                                                          TT

       DiREcrroivs                                                                r Request
       1. Fill ill yQuri^ii;|Vun,b(i,.                                                              ...     -.,*0.1-..-                                  -
       2. Please Print your request; KEEP                                          *. Kcquests may be rcturnctl unannrcred if uddissscd to
      3. Drofi in fhc U|Jt)ro{ii-ime Mail Box
              TOUR LAST NAiWR                                                            I                      (J»       '
                                                                     FIRST-                   MI j
     : UlCAg)                                        I CASei.
             WORK ASSfnN.vrFMT-
                                                           ASSIGNED COrM«gff.r.AP
                                                                                                                                                             I




          0 ll"lf Manager                 Fl                           r—1                    ———         _—j_
          □ Tratocnt                      OMma Health • □ Sadl''"'"'"*' R J:"'"""'■J'                                                DSccurhv

                                                                                                            i             t. f\ .    Yno^/i? < HVx/V-kAtK.




       — ,    ■   ^   -Tr'




    .I3£s8jCnM:




                                                                    PAGES; DO NOT W^E BErfOwm^
                                                                .'RESPONSE-
  Requcstscttttocorrcctdcpartmcnt^iYcs □Not.Routed toj-^
                                               .       •    •                if
                                                                                                                      n
                                                                                                                      Diltcr




                                                                                                          RECEIVED


                                                                                                          RIEVANUF -O"- ■ •■

Offender seen □ VesySLjNo

      Official Rc        )OtW
                              ajMjM                                                     kh^SiO
    SjSSS3&£S^S£^9
                                                                                    Dale of Response

                                                                                                                               P-ewxioiiOah':?:'!,'}!}
                                     arntowii. r\ci          oMc net                       13. LEFT ARH (DELTOID) BACK             25. ABOOHEN UPPER QUADRANT LEFT      37. RIGHT EAR      49. ANTECUBITAL RIGHT     61. FEMORAL VEIN LEFT

Sapphire                                     Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed
                                     A: ABSENT
                                                             1. OAAUY                         12/07/20
                                                                                           14. LEFT LEG REAR
                                                                                        26. ABOOHEN            Page
                                                                                                    LOWER QUADRANT RIGHT 29 of 74 PageID#
                                                                                        27. ABDOMEN LOWSL I^ADRANT LEFT
                                                                                           15. RIGHT LEG REAR
                                                                                                                                              576 LEFT
                                                                                                                                      50. ANTECUBITAL                   38. BOTH EARS
                                                                                                                                                                        39. BOTH NARES     51. FOREARM RIGHT
                                                                                                                                                                                                                     62. LOWER LEG RIGHT
                                                                                                                                                                                                                     63.LOWER LEG LEFT
                                                             2. RIGHT BUTTOCKS(GIUTEUS)
                                                                                           16. RIGHT ANTBUOR THIGH
  ' 'eMAR —                          •: SEE NOTES            3. LEFT BUTTOCKS(GLUTEUS)
                                                                                           17. LEFT ANTERIOR THIGH
                                                                                                                                  28. PIC UNE
                                                                                                                                  29. NEOIPORT
                                                                                                                                                                       40. RECTUM
                                                                                                                                                                       41. JUGULAR RIGHT
                                                                                                                                                                                           52. FOREARM LEFT
                                                                                                                                                                                           53. WRIST RIGHT
                                                                                                                                                                                                                     64. FOOT RIGHT
                                                                                                                                                                                                                     65. FOOT LETT
                                     H: HELD                 4. RIGHT VENTRAL GLUTEUS
                                                                                           18. LOWER BACK LEFT                    30. RIGHT NARE                       42. JUGULAR iST     54. WRIST LEFT            66. TRIC^IST
                                     M: MISSED               5. LEFT VENTRAL GLUTEUS
                                                                                           19. LOWER BACK RIGHT                   31. LEFT NARE                        43. SUBOAVIEN RIGHT 55. ABDOHBI               67. TRICEP RI<^
                                     R: REFUSED              6. RIGHT THIGH (QUADRICEPS)
                                                                                           20. UPPER BACK LEFT                    32. OTHER                            44. SUBCLAVI9I LEFT 56. OUTER THIGH RIGHT     68. HAND LEFT
                                                             7. LEFT THIGH (QUADRICEPS)
                                     N: NO SHOW                                            21. UPPER BACK RIGHT                   33. RIGHT EYE                        45. Oa.TOID RIGHT   57. OUTER THIGH LEFT      69. HAND RIGHT
                                                             8. RIGHT KNEE
                                     C: COMPLETED                                          22. UPPER CHEST LEFT                   34. LEFT EYE                         46. O&TOID LBT      58. VASTUS UTERAL fUGHT   70. OORSOGLUTEAL LEFT
                                                             9.LEFT KNEE
                                                             10. RIGHT ARM (DELTOID)       23. UPPER CHEST RIGHT                  35. BOTH EYES                        47. UPPER ARH RIGHT 59. VASTUS UTERAL LOT"    71. OORSOGLUTEAL RIGHT
                                                                                           24. ABOOHEN UPPER QUADRANT RIGHT       36. LEFT EAR                         48. UPPER ARH LEFT  60. femoral vein RI6KT    72. VENTROGLUTEAL LBT
                                                             11. LEFT ARH (DELTQIO)
 ROUTINE MEDICATION                                          12. RIGHT ARM (DELTOID)BACK                                                                                                                             73. VefTROGLUTEAL RIGHT



              Ibuprofen 400mg Tablet - KOP
              SUB FOR: MOTRIN




              TAKE 2 TAOLCT(S)ORALLY TWICE DAILY ■

              LEVIN, LEONARD - IMEDICALI



              Linzess 145mcg Capsule - KOP                          16:30
              SUB FOR: UNACLOTIDE
                                                                   QtlAffTZTV
                                                                     aVCN

              •NF EXP 07/13/2020* - TAKE 1 CAPSULE(S) ORALLY
              ONCE DAILY•

              DURRANI, ADNAN - rMEDICALl


  START       Mtcrochamber Mis•KOP
 64/SO/2030

  STOP
 07/M/2030

    RX        *NF EXP 07/06/2020*• FOR USE WITH INHALER AS
              INSTRUCTED -
  321S3034

     NA       DURRANI. ADNAN - fMEOlCALl


  START       Mirtazapine 45ing Tablet - KOP - CRUSH
 09/21/3020
              SUB FOR: REMERON
  STOP
 07/00/3020

    RX        •CRUSH* - TAKE 1 TABLET<S) ORAUY AT BEDTIME -
  32«es3l7

     NA       LEAHY. JUSTIN - fPSYCHi


I START       Montelukast lOmg Tablet - KOP                         16:30
03/09/3030
              SUB FOR: SIN6ULA1R
  STOP                                                            QUANTTTV
                                                                    GIVEM
00/03/3030

                                                                 DAVSTOLASI
    RX        TAKE 1 TABLET<S)ORALLY ONCE DAILY -
 30703435
                                                                    18:30
    NA        HENGLER. KELLY - fMEDlCALl
1 INIT                 FULL NAME                      INU               FULL NAME                 INIT                FULL NAME                     INIT                FULL NAME
  AMB               BAEHR. AORIBINE M                 3IC5        SELF,JOLENE KOEHN               KL               LANGFORD, KAYU                    TH              HE1T1NGER,TAMMY
   ES                STEWART,ELLEN                    3R             REED,JANETT                   U                 JENNBX,LORI                     VF              FERREU, VAUTASHU
   EW                  WARD,ERIN                      KG            GUESS, KRISTEN                LR                 ROSS, UTOYA                     wc               COUSER, WALTER
   IC                   CAIN, IRIS                    KGl           GUESS, KR15TCN                MB               BOYD, NATtSHA
riiqag.'/:                                       IS                                        i»:x
                                         Case 3:20-cv-00255-HEH-DJN 13.
                                                                     Document            56-3 Filed    12/07/20         Page      30 of 74 PageID# 577
                                    orncH/t. i\cT          di I c rve i LETT ARM (OELTOIOJ BACK   25. ABDOMEN UPPER QUADRANT LEFT                                     37. RIGHT EAR            49. ANTeCUBTTAL RIGHT        61. FEMORAL VEIN LOT
                                                                                         14. LEFT leg REAR
Sapphire
    eMAR*ki
                                    A: ABSENT
                                    •: SEE NOTES
                                                           1. OfiAJULY
                                                           2. RIGHT BUTTOCKS(CUTTEUS)
                                                           3. LEFT BUTTOCKS(GLUTB;S)
                                                                                                  26. ABDOMEN
                                                                                         15. RIGHT LEG REAR
                                                                                                              LOWER QUADRANT

                                                                                         16. RIGHT ANTERIOR THIGH
                                                                                                                              RIGHT
                                                                                                                                 27. ABDOMEN LOWER QUADRANT LEFT
                                                                                                                                 28. PIC UNE
                                                                                                                                                                      38. BOTH EARS
                                                                                                                                                                      39. BOTH NARES
                                                                                                                                                                      40. rectum
                                                                                                                                                                                               50. antecubital lot
                                                                                                                                                                                               51. FOREARM RIGHT
                                                                                                                                                                                               52. FOREARM LOT
                                                                                                                                                                                                                            62. LOWER LEG RIGHT
                                                                                                                                                                                                                            63. LOWER LEG LOT
                                                                                                                                                                                                                            64. FOOT RIGHT
                                                                                         17. LST ANTERIOR THIGH                  29. MEDIPORT                         41. IVGULAR RIGHT        53. WRIST RIGHT              65. FOOTIOT
                                    H: HELD                4. RIGHT VENTRAL GLUTajS
                                                                                         18. LOWat BACK LEFT                     30. RIGHT NARE                       42. lUGULAR LEFT         54. WRIST LOT                66.TRiCEPLOT
                                    M: MISSED              5. LEFT VENTRAL 6LUTEUS
                                                                                         19. LOWER BACK RIGHT                    31.LEFTNARE                          43. SueCLAVI&l RIGHT     55. ABOCMBI                  67. TRICB RIGHT
                                    R: REFUSED             6. RIGHT THIGH(QUADRICEPS)
                                                                                         20. UPPER BACK LEFT                     32. OTHER                            44. SUBOAVIEN L0T        56. OUTER THIGH RIGHT        68. HAND LOT
                                                           7. LEFT THIGH(QUADRICB>S)
                                    N: NO SHOW                                           21. UPPER BACK RIGHT                    33- RIGHT EVE                        45. DaTOID RIGHT         57. OUTER THIGH LOT          69. HAND RIGHT
                                                           S. RIGHT KNEE
                                    C: COMPLETED                                         22. UPPSl CHEST LEFT                    34. LEFT EYE                         46. Da.TOIO t&T          58. VASTU5 LATBUU.RIGHT      70. D0RS06LUTEAL LOT *
                                                           9. LEFT KNEE
                                                                                         23. UPPER CHEST RIGHT                   35. both eves                        47. UPPER ARM RIGHT      59. VASTUS LATERAL LOT       71. D0RS06U/TEAL RIGHT
                                                           10. RIGHT ARM (0e.TOlD)
                                                                                         24. ABOOMEN UPPER QUADRANT RIGHT        36. LEFT EAR                         48. UPPER ARM LOT        60. FEMORAL VEIN RIGHT       72. VENTROGLUTEAL LOT
                                                           U.L0TARH(OaTOtO)
             IE MEDTCATTON                                 12. RiGHt AHM (OELTOID)BACK                                                                                                                                      73. VENTROGLUTEAL RIGHT



             Finasteride 5mg Tablet - KOP                             18:30
             SUB FOR: PROSCAR
                                                                    QUANT1TV
                                                                      OVEN


             TAKE 1 TABLET(S)ORAUY ONCE DAILY -

             LEVIN. LEONARD - fMEDlCALI


             Ftuticasone 0.05% Nasal S - KOP                          18:30
             SUB FOR; FLONASE
                                                                   QUANtm
                                                                      oveN


             INSna 1 SPRAY($)TOPICALLY TWICE DAILY -

             DURRANI. ADNAW > rMEDlCALl

                                                                                                                                                                        13   19    20     21    22   23                26     27   28    29

 START       Gabapentin ICOmg Capsule                                 06:00
es/M/Mto     SUB FOR: NEURONHN
 STOP
11/24/M20

   RX        TAKE 2 CAPSULE(S)ORALLY TWICE DAILY ■
 mMOPS

   0%        L£WIJ£0NAR^JME0ICA^^^^^^

 START       glipiZIDE Smg Tablet - KOP                              12:00
                                                                                                                                                  IC
09/19/2019
             SUB FOR: GLUCQTROL
 STOP                                                              QUANTXTV                                                                       IC
                                                                      GIVEN                                                                       M
09/09/1010
                                                                                                                                                  tc
   RX                                                             MVSTOIASI
             TAKE 1 TABLEr(S)ORAaY TWICE DAILY -                                                                                                  10
 11091019

   NA        LEVIN. LEONARD - fMEDICALl


START        HydrOXYzine HCI 2Smg Tab - KOP                                                    IC
                                                                     12:00
OS/ll/MM
             SUB FOR: ATARAX
 STOP                                                              QUAIffTTTV                  IC
                                                                      GIVEN                   120


   RX        TAKE 1 TA6I£T(S)ORAUY FOUR TIMES DAILY AS            MVSTOIASI
                                                                                               IC
                                                                                               10
             NEEDED FOR ANXIETY-
316OI.0S

   NA        LEAHY,lUSTIN -[PSYCH]
                                                    INIT                  FULL NAME          INIT                    FULL NAME                    INIT                 FULL NAME

                   BABIfL AOAIENNE H                3KS            SELF, JOLENE KOEKN         KL                 LANGFORD. KAYLA                   TH               HETTINGaL TAMMY
                    SIEWAKT,ELLEN                   JR                    REED.JANErr          U                    lENNELL, LORl                  VP              FBIREIL. VALATASHU
                      WARD, BUN                     KG               GUESS.KRISTEN            LR                    ROSS. LATOYA                   wc               COUSBL WALTER
                      CAIN.VUS                      KGl              GUESS.KRISTEN            NB                  BOVO. NAI1!>HA
                                          Case 3:20-cv-00255-HEH-DJN 13.Document
                                   Ofmouc f^ci
                                                                                          56-3 Filed
                                                                         LEFT ARM (OELTQIO) BACK
                                                                                                       12/07/20          PageRIGHT31 of 74 PageID# 578
                                                                                                  2S. ABOOfEN UPPER QUADRANT LOT
                                                                                                  28. ABDOMEN
                                                                                         14. LOT* LEG REAR    LOWSl QUADRANT
                                                                                                                                                                    37. RIGHT EAR            49. ANTECUBITAL RIGHT
                                                                                                                                                                                             50.ANTECU6rTALLOT
                                                                                                                                                                                                                        61. femoral vein left


Sapphire.
    eMAR«w
                                      A; ABSENT
                                   •: $66 NOTES
                                                        I.0IUU.Y
                                                        2. RIGHT 8UTTOCXS(GLUTEOS)
                                                        3. LEFT BUnOCKS(GLUTEUS)
                                                                                         15. RIGHT l£G REAR
                                                                                         16. RIGHT ANTERIOR THIGH
                                                                                                                                27. ABDOMEN LOWER QUADRANT LEFT
                                                                                                                                28. PIC UNE
                                                                                                                                                                    38. BOTH EARS
                                                                                                                                                                    39. BOTH NARES
                                                                                                                                                                    40. RECTUM
                                                                                                                                                                                             51. FOREARM RIGHT
                                                                                                                                                                                             52. FOREARM LOT
                                                                                                                                                                                                                        62. LOWER LEG RIGHT
                                                                                                                                                                                                                        63.LOWER LEG LOT
                                                                                                                                                                                                                        64. FOOT RIGHT
                                                                                         17. LEFT anterior THIGH                29. MEOIPORT                        41. JUGULAR RIGHT        53. WRIST RIGHT            65. FOOT LEFT



   #%}S
                                   H: HELD              A, RIGHT VENTRAL GLUTEUS
                                                                                         18. LOWER BACK LEFT                    30. RIGHT NARE                      42. JUGULAR LOT          54. WRIST LEFT             66. TRICEP LOT
                                      M: MISSED         5. LEFT VENTRAL GLUTEUS
                                                                                         19. LOWER BACK RIGHT                   31.LEFTNARE                         43. SUBCLAVIEN RIGHT     55.AB00M^                  67.TRICEP RIGHT
                                   R: REFUSED           6. RIGHT THIGH (QUADRICEPS)
                                                                                         20. UPPER BACK                         32. OTMSl                           44. SUBCLAVIEN LOT       56. OUTBl THIGH RIGHT      68. HAND LOT
                                                        7. LBT THIGH(QUADRICEPS)
                                   N: NO SHOW                                            21. UPPER BACK RIGHT                   33. RIGHT EVE                       45. OaiOID RIGHT         57. OUTBl THIGH LOT        69. HAND RIGHT
                                                        8. RIGHT KNS
                                   C: COMPLETED                                          22. UPPER CHEST LEFT                   34. LEFT EVE                        46. DELTOID LOT          58. VASTUS LATERAL RIGHT   70.D0RS06U/TEAL LOT
                                                        9. LEPTKNS
                                                                                         23. UPPDI CHEST RIGHT                  35. BOTH EYES                       47. UPPER ARM RIGHT      59. VASTUS LATERAL LEFT    71. OORSOaUTEAL RIGHT
                                                        10. RIGHT ARM (DELTOID)
                                                                                         24. ABDOMEN UPPER QUADRANT RIGHT       36. LEFT EAR                        48. UPPER ARM LOT        60. FEMORAL VEIN RIGHT     72. VENTR06LUTEAL LOT
                                                        II. LEFT ARM (DaTOtD)
ROUTINE MEDICATION                                      12. RIGHT ARM (DELTOID)BACK                                                                                                                                     73. VENTROGLUTEAL RIGHT

                             MFHTCATTON VITAL


             FASTING BLOOD GLUCOSE                                                                                                                                                     »s
                                                               05:00                                                                                                                   211
OS/2S/2BZO




             Tak^Perform ONCE DAILY ONS) WEEKLY ON DAY(S)
             MONDAY. THURSDAY -

             LEVIJL LEONARD- fMEDICALl
                             MEDICATION VITAL

 START       WEIGHT
                                                               09:00
B2/07/2eiA

 STOP
97/24/2020

   RX
             Tdke/Perform ONCE DAILY (VS) ON WEEK 2
             WEDNESDAY OF EVERY MONTH •
 041270

             LEVIN. LEONARD • rMEDICALl



                                                               12:00

                                                              QUANTITY
                                                               GIVtM


                                                             MVS TO LAST


                                                               16:30

                                 MEDICATION




                                                            MVS TO LAST




                                 MEDICATION


                                                              06:00


                                                              18:30

                                                              20:00




                                                                                             INIT                    FULLNAME                        INIT            FULL NAME                   1 INIT 1                   FULL NAME
                  BAEHR. A0R1ENN6 M                          SELF. JOLENE KOEHN                  KL              LANGFORD. KAYLA                     TH           HETTINGER,TAMMY
                   STEWART. aLEN                                REEO.IANETT                      U                  lENNaL.LORI                      VP           FERRaU VALATASHU
                     WARD.ERIN                                GUESS. KRISTEN                     LR                 ROSS.lATOYA                      wc            COUSBL WALTER

                                                                                           _2SL-                  BOYD. NATISHA
                                                                                                                                                 1
                                                      El



                                                                                                                                           '"9                                                  ii9-
                                                        •                      • • '
                                                                                   - •    -• •    ••• -                     •       •••V             .r     .
                                    dlHIOUt.f\CI           911c       1                     13. LEFT ARM (OELTOID) BACK           25. ABDOMEN UPPER QUADRANT LOT     37. RIGHT EAR         49. ANTECUaiTAL RIGHT      61. FEMORAL VEIN LEFT

                                         Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed   12/07/20 Page 32 of 74 PageID# 579
                                                                                            14.LST LEG REAR
                                                                                     26. ABOOME.*: LOWR QUADRANT RtGHT                                               38. BOTH EARS         50. ANTECUBITAL LEFT       62. LOWER LEG RIGHT

Sapphire
  •^'eMAR —
                                     A: ABSENT
                                     •: SEE NOTES
                                                           I.OAAaY
                                                           2. RIGHT BUTTOCKS(GLUTBUS)
                                                           3. LEFT BUTTOCKS(GUTTEUS)
                                                                                     27. ABDOMEN lower QUADRANT LOT
                                                                                            15. RIOfT LEG REAR
                                                                                            16. RIGHT ANTERIOR THIGH
                                                                                            17. LEFT ANTERIOR THIGH
                                                                                                                                  28. PIC UNE
                                                                                                                                                                     39. both HARES
                                                                                                                                                                     40. RECTUM
                                                                                                                                                                     41. lUGULAR RIGHT
                                                                                                                                                                                           51. FOREARM RIGHT
                                                                                                                                                                                           52. FOREARM LEFT
                                                                                                                                                                                           53. WRIST RIGHT
                                                                                                                                                                                                                      63. LOWER LEG LEFT
                                                                                                                                                                                                                      64. FOOT RIGHT
                                                                                                                                                                                                                      65. FOOT LEFT
                                                                                                                                  29. MEDIPORT
                                     H: HELD               4. RIGHT VENTTUU. GLUTEUS                                                                                                      54. WRIST LEFT              66. TRICEP LEFT
                                                                                            18. LOWER BACK LBT                    30. RIGHT NARE                     42. lUGULAR LEFT
                                                           5. LEFT VENTRAL GlUTEUS                                                                                                                                    67. TRICEP right
                                     M; MISSED                                              19. LOWER BACK RIGHT                  31. LOTNARE                        43. SUBCLAVIEN RIGHT 55. ABDOMEN
                                                           6. RIGHT THt&l(QUAOAICS^S)                                             32. OTK»                           44. SUBCLAVIEN LOT    56. OUTER THIGH RIGHT      68. HAND LOT
                                     R: REFUSED                                             20. UPPSl BACK LEFT
                                                           7. LEFT THIGH(QUAOftlCS>S)                                                                                                      57. OUTER THIGH LEFT       69. HAND RIGHT
                                     N: NO SHOW                                             21. UPPSt BACK RIGHT                  33. RIGHT EYE                      45. OaTOtD RIGHT
                                                           e. RIGHT KNS                                                                                                                    SB. VASTUS LATBLAL RIGHT   70.00RS06LUTEAL LEFT «
                                                                                            22. UPPER CHEST LOT                   34.LOT EYE                         46. OaTOID LOT
                                     C: COMPLETED          9. LOTKNS
                                                                                                                                                                     47. UPPER ARH RIGHT   59. VASTUS UTERAL LEFT     71. OORSOGLUIEAL RIGHT*
                                                                                            23. UPPER CHEST RIGHT                 35. BOTH EVES
                                                           10. RIGHT ARM (OELTOIO)          24. ABOOM^ UPPER QUADRANT RIGHT                                                                60. FEMORAL VEIN RIGHT     72. V0(TROGLUTEAL LEFT
                                                                                                                                  36. LEFT EAR                       48. UPPER ARH LOT
                                                           II. LEFT ARM (OarOlO)                                                                                                                                      73. VENTROGLUTEAL RIGHT
PnilTTNg MEDICATION                                        12. RIGHT ARM (06LT0ID)BACK




              Visine Tears Drops - KOP



              INSna 2 DROP(S)INTO EACH EYE TWICE DAILY AS
              NEEDED DRY EYES -

              LEVIN. LEONARD•fMEDICALl


                                                                  NON .SCKEOU
              Visine Tears Drops - KOP                                     LED




              INSnLL 2 DROP(S)INTO EACH EYE TWICE DAILY AS
              NEEDED DRY EYES -

              LEVIN. LEONARD•fMEDICALl
                                    MEDICATION

 START        Xopenex HFA 4Smcg Inhaler - KOP                             18:30
04/M/1020     SUB FOR: LEVALBUTEROL Ha
                                                                      QUAfOITY
  STOP                                                                    GIVEN
et/02/2020

   RX
              INHALE 5 PUFF(S)ORAUY FOUR TIMES DAILY AS
              NEEDED FOR SOB VIA MICROCHAMBER •
 llitlMS

    NA        LEVIN. LEONARD•fMEOICALl
                               MEDICATION VITAL

 START        BLOOD PRESSURE                                              09:00
02/07/201*

  STOP
07/14/2020

    RX
              Take/Perform ONCE DAILY (VS)ON WEEK 2
              WEDNESDAY OF EVERY MONTH *
  041177

              LEVIN. LEONARD - fMEDICAL]
                                                                                                                                                                                             22   23    24    25
                               MEDICATION VITAl

 START        BLOOD PRESSURE                                              19:30
 OS/lS/2020

  STOP
00/04/2020

    RX
              Take/Peffonn ONCE DAILY(NURSEFOLLOWUP) WEOaY
              ON DAY{S)TUESDAY,THURSDAY -
  1S70003

              nURRANt. AONAN - fMEDICAL]
                                                                            FULL NAME             INIT                    FULL NAME                    INIT            FULL NAME
  INIT                  FULL NAME                   INIT

                                                    3ttS              SELF,lOLBIE K091N            KL               LANGFORO, KAVIA                    TH           HETTINGER,TAMMY
  ANB                BABIR, AORIENNE H

                      STEWART,GLL&(                 JR                     REED.JAN0T              U                   IB(NeLl.LORI                    VF          FERRELl, VALATASHIA
   ES

                        WARD,BUN                    KG            ^       GUESS, KRISTEN           LR                  R0S5,UT0YA                      WC           COUSER. WALTBl
   EW
                                                                  .       iSUESS. KRISTEN          NB                  eOVD,NATlSHA
   XC                   CAIN, mis                   K61                                                                                            1




LiOEAsLeA^EL^RANKrg^;tdiBii0673
                                       OrMtHiU IVCf
                                                                                             13. LOT ARM (OELTOIO)BACK
                                                                                                   25. ABDOMEN UPPSt(QUADRANT LOT
Sapphire                                     Case 3:20-cv-00255-HEH-DJN 14.
                                       A: ABSENT
                                                             1. ORALLY    Document
                                                                            LOT LEG REAR
                                                                        15. RIGHT LEG REAR
                                                                                           56-3 Filed    12/07/20
                                                                                                   26. ABDOMEN            Page
                                                                                                               LOWER QUADRANT RIGHT 3338.
                                                                                                                                        ofBOTH74  PageID#
                                                                                                                                      37. RIGHT EAR
                                                                                                                                               EARS          580 LOT
                                                                                                                                                      50. ANTECUBITAL
                                                                                                                                                                                                49. ANTECUBITAL RIGHT      61. FEMORAL VBN LEFT
                                                                                                                                                                                                                           62. LOWER LEG RIGHT
                                                             2. RIGHT BUTTOCKS(6LUTEUS)                                             27. ABDOMEN LOWER QUADRANT LEFT       39. BOTH NARES        51. FOREARM RIGHT          63. LOWER LEG LEFT
  ' 'eMAR —                            •: SEE NOTES          3. LEFT BUTTOCKS(GLUTEUS)       16. RIGHT ANTERIOR THIGH               28. PIC UNE
                                                                                             17. LEFT ANTERIOR THIGH                                                      40. RECTUM            52. FOREARM LOT            64. FOOT RIGHT
                                       H: HELD               4. RIGHT VENTRAL 6LUTEU5                                               29. MEDIPORT                          41. JUGULAR RIGHT     53. WRIST RIGHT
                                                                                             18. LOWER BACK LOT-                                                                                                           65.FOOT LEFT
                                       H: MISSED             5. LOT VENTRAL CLVTEUS                                                 30. RIGHT NARE                        42. JUGULAR LOT       54. WRIST lot              66. TRZCB> LOT
                                                                                             IS. LOWER BACK RIGHT
                                       R: REFUSED            6. RIGHTTHIGH(QUA0R2C&S)                                               Sl.LEFTNARE                           43. SUBOAVIEN RIGHT   55. ABDOMEN                67.TRIC8»RIG>fr
                                                             7. LEFT THIGH (QUAOAICffS)     20. UPPER BACK LOT                      32.0THS1                              44. 5UBCLAV1B4 LOT
                                       N: NO SHOW                                           21. UPPER BACK RIGHT                                                                                56. OUTER THIGH RIGHT      68.HANOIOT
                                                             8. RIGHT KNK                                                           33. RIGHT EYE                         45. OaTOIO RIGHT      57. OirrER THIGH LOT       69. HAND RIGHT
                                       C: COMPLETED          9.LOTICNK                      22. UPPSL CKESTLOT                      34. LEFT EVE                          46. DELTOID LOT       58. VASTUS LATERAL RIGHT   70. OORSOGLUTEAL LEFT
                                                             1(L RIGHT ARM (DELTOID)        23. UPPER CHEST RIGHT                   35. BOTH EYES                         47. UPPER ARM RIGHT   59. VASTUS LATERAL LEFT    71. OORSOGLUTEAL RIGHT
                                                             11. LOT ARM (DELTOID)          24. ABDOMEN UPPER QUADRANT RIGHT        36. LEFT EAR                          48. UPPER ARM LEFT    60.FEMORAL VEIN RIGHT      72. VENTROGLUTEAL LEFT
rouhne-Medtcation                                            12. RIGHT ARM fOELTOIO)BACK
                                                                                                                                                                                                                           73. VaiTROGLLnEAL RIGHT


 START        Rosuvastatin lOmg Tablet - KOP
Of/10/301P
             SUB FOR: CRESTOR
  STOP
09/01/2010

    RX       TAKE 1 TABLET(S) ORALLY AT BEDTIME                   OATSTO LAST

 lYOMlll

       NA     LEVIN. LEONARD - TMEDICALl

                                   MEDICATION
                                                                                                                                                    13 I 14 [ 15 j 16 j 17 [ 10 I 19 I 20 I 21 I 22 I 23 I 24 I 25 I 26 27 28 29 30 31
             Senna PLUS Tablet - KOP
             SUB FOR: SENOKOT S


             TAKE 2 TABLET(S) ORALLY ONCE DAILY AS NEEDED
             CONSTIPATION -

             LEVIN. LEONARD - fMEDICALl


 START       Senna PLUS Tablet - KOP
                                                                    16:30
OS/04/3e2O
             SUB FOR: SENOKOT S
  STOP                                                            QUANTITY
0«/0S/3e2O

   RX
             TAKE 2 TA8LET(S) ORALLY ONCE DAILY AS NEEDED
             CONSTIPATION•
 32SS9449

    NA       NIXON. MARIAMA - fMEOICALl



 START       Tamsulosin 0.4mg Capsule - KOP                        12:00
o9/ae/20)9
             SUB FOR: FLOMAX
 STOP                                                             QUAIfTTTY
of/oo/3el9

   RX        TAKE 1 CAPSULE(S) ORALLY ONCE DAILY ■              3AVSTOLA$T

 17003117

   NA        LEVIN. LEONARD - fMEDICALl


 START       TraZODone 50mg Tablet - KOP
03/11/3039
             SUB FOR: DESYREL
 STOP
07/00/3020

   RX        TAKE 1 TABLETfS) ORAUY AT BEDTIME -
 S1000330

   NA        LEAHY, JUSTIN - fPSYCHl
 IN IT                FULL NAME                       INIT           FULL NAME
                                                                                                                                                       INIT               FULL NAME
 AHB               BAEHR, ADRIENNE M                  JKS        SaF,X>L£N6 KDEHN                                   LANGFCRD,KAYLA                      TH             HETTINGCR,TAMMY
  CS                STEWART,ami                       JR            ROTl.lANETT                                      lENNeLL,LORl                       VF            FERAEU, VALATASHIA
 ew                   WARD,OUN                        KG          GUESS. KRISTEN                                     ROSS, UTOYA                        WC             COUSER, WALTOl
  ic                  CAIN, IRIS                      KGl         GUESS, KRISTEN




•aoliw.               YNESVlUfCO




 UeASuGASEI^.I-RaNIC                                                              v.:;.    '*■
                                                                                                                                                                                                  49. ANTECUBITAL RIGHT     61. FEMORAL VEIN LEFT
                                        atNiDuu f\ei            < e rve i                      13. LEFT ARM (DELTOID) BACK             25. ABDOMEN UPP61 QUADRANT LEFT    37.   RIGHT EAR
                                                                                                                                                                          38.   BOTH EARS         50. ANTECUBITAL LEFT      62. LOWER LEG RIGHT
                                              Case 3:20-cv-00255-HEH-DJN IS. Document       56-3 Filed    12/07/20         PageLEFT 34 of 74 PageID#
                                                                                                   26. ABDOMEN LOWER (QUADRANT RIGHT
                                                                                               ;4. LOT LEG REAR
                                                                                                                                                        581RIGHT                                                            63. LOWER LEG LEFT
sapphire
  ■^•eMAR —
                                        A: ABSENT
                                           SEE NOTES
                                                           1. ORMJ.Y
                                                           2.
                                                                             RIGHT LEG REAR
                                                                        BUTTOCKS (GUUTEUS)
                                                           3. XffT BUTTOCKS (CLUTEUS)
                                                                                               IB.
                                                                                               17.
                                                                                                   27. ABDOMEN LOWBl QUADRANT
                                                                                                     RIGHT anterior THIGH
                                                                                                     LEFT ANTERIOR THIGH
                                                                                                                                                 51. FOREARM
                                                                                                                                                 52. FOREARM LOT
                                                                                                                                       28. PIC LINE
                                                                                                                                       29. M^IPORT
                                                                                                                                                                          39.
                                                                                                                                                                          40.
                                                                                                                                                                          41.
                                                                                                                                                                                BOTH NARES
                                                                                                                                                                                RECTUM
                                                                                                                                                                                JUtailAR RIGHT    53. WRIST R194T
                                                                                                                                                                                                                            64. FOOT RIGHT
                                                                                                                                                                                                                            65.F00TLEFT
                                                           4. RXOfT VENTRAL GLUTEUS                                                                                       42.   lUGULAR LOT       54. WRIST LOT             66. TRtCEP LOT
                                        H: HELD                                                18.   LOWSI BACK L^                     30. RIGHT HARE
                                                           5. LEFT VENTRAL GLUTEUS                                                                                        43. SUeCLAVI&t RIGHT    55. ABOOHEN               67. TRtCEP RIGHT
                                        M: MISSED                                              19.   LOWER BACK RIGHT                  31. LOT" NARE
                                                           6. RIGKT THIGH (QUADRICEPS)         20.   UPP61 BACK LEFT                   32.0THei                           44.   SUBCLAVIEN LOT    56. OUTER THIGH RIGHT     68. HAND LOT
                                        R: REFUSED                                                                                                                                                57. OUTER THIGH LEFT      69. HAND RIGHT
                                                           7. LEFT THIGH (QUADRICEPS)          21. UPPER BACK RIGHT                    33. RIGHT ETE                      45.   oaTOlO RIGHT
                                        N: NO SHOW         8. RIGHT KNK                                                                                                   46.   Oe-TOID LOT       SB. VASTUS UTERAL RIGHT   70. DORSOGUITEAL LOT
                                                                                               22. UPPER chest LEFT                    34. LEFT EYE
                                        C: COMPLETED       9. LEFT KNEE                                                                                                   47.   UPPER ARM RIGHT   59. VASTUS LATERAL LEFT   71. OORSOGLUTEAL RIGHT
                                                                                               23. UPPER CHEST RIGHT                   35. BOTH EVES
                                                           to. RIGHT ARM (DELTOID)                                                                                        48.   UPPER ARM LEFT    60. FEMORAL VEIN RIGHT    72. VENTROGIUTEAL LEFT
                                                                                               24. ABDOMEN UPPER QUADRANT RI<^         36. LEFT EAR
                                                                                                                                                                                                                            73. VENTROGUrTEAL RIGHT
                                                           11. LOT ARM (OaTOIO)
nnllTTNE MEDICATTON                                        12. RIGHT ARM (OELTDIDt BACK
 tFftCTT.-E
                                    MEDICATION
    CATES

 START         Montelukast lOmg Tablet - KOP
02/0S/U2O      SUB FOR: SINGULAIR
  STOP                                                               MVS TO LAST

ot/os/mo

    RX         CONTD
  20202419

     NA        HENGLER. KEaY - TMEDlCALl
1 cFPEnr/E                          MEDICATION
    DATES

  START        Omeprazote 20mg Capsule - KOP                                18:30
 O2/0f/202O    SUB FOR: PRILOSEC
                                                                       QUANTTTV
   STOP                                                                     dVEN
 04/02/2020

     RX
               TAKE 1 CAPSULE{S) ORALLY ONCE DAILY -                  MYSTOLAST

               GERD AFTER SMO*"*]
  29701140

      NA       HENGLER. KELLY • TMEOICALl



   START       Oxybutynin Smg Tablet - KOP                                  12:00
 Ot/tO/MXO     SUB FOR: DITROPAN
                                                                        QUANTTTV
   STOP                                                                      OIVCN
 Ol/Of/MtO
                                                                      MYSTOLAST
      RX       TAKE 1 TA8LET(S) ORALLY THREE TIMES DAILY
   M4S44U

      NA       LEVIN. LEONARD - TMEOlCALl
                                        MEDICATION

   START       Oxybutynin Smg Tablet - KOP                              QUANTITY
                                                                             CIV8N
  01/10/10X0   SUB FOR: DITROPAN
    STOP                                                               MVS TO LAST

  ox/ox/xexo

      RX       CONTD
   )«0l44il

       NA      LEVIN. LEONARD - TMEDICALl
                                        MEDICATION

   START       Oyst«-Cal 4*0 SOOmg Tab - KOP                                 18:30
  OX/XS/IOXO
               SUB FOR: OS CAL4-D
    STOP
  M/X1/X020

      RX       TAKE 1 TABLer(S) ORALLY ONCE DAILY
   X1424400

       NA      DURRANI. ADNAN - TMEDICALl
                                                                                                        INIT                  FULL NAME                   INIT                  FULL NAME
    INIT                  FULL NAME                                            FULL NAME

                                                                                                                            langforo. KAYLA                               HEniNGER. TAHMY
                       BASffL ADR284NE H                                    SaF.iOl£NEKOB«
                                                                              RETO.JANETT                                    16NNCLUL0RI                                 FGlRai. VALATASHU
                        STEWART. aLSt
                                                                                                                             ROSS. UTOYA                                  COUSei. WALTER
                          WARD, ERIN                                         GUESS, KRISTEN
                                                                            , GUESS. KRISTSI                                 BUVU. NAIIbHA
                           CAIN. IRIS
                            Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 35 of 74 PageID# 582
Sapphire^
  ^"eMAR jm!m            PRN/OTC MEDICATION
                         ADMINISTRATION RECORD




No records match the criteria youn_Tvo selected.
              .ifOi                  MEDICATION                                                                                                                                         Sapphire Health
                                        Case 3:20-cv-00255-HEH-DJN
                                     ADMINISTRATION                                               Document 56-3 Filed 12/07/20 Page 36 of 74 PageID# 583
        ^«#gS                        NOTES
                                                                                                                                                                     1.877.532.2345               FAX: 1.877.423.0601




                                                                                                                                                m iri"..              '"a,f V
                          ,««j*'»



        e#^

    RX NUMBER             DRUG/VITAL                   MP DATE                       RESULT DATE              ACTION                 USER                 INJ SITE                      REASON                      NOTES

    84X179            j WEIGHT                     15/13/2020 9:00 AM                5/12/2020 4:34 PM   |HOLD         |BAEHR,ADRIENNE M                                                UNABLE TO ASSESS
                                                                                                                                                                                                                i
                                                                                                                                                                                                                i
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                1
    1570063           i BLOOO PRESSURE                 i 5/28/2020 7:30 PM           5/29/2020 4:47 AH    j REFUSAL              1 WARD. ERIN         I                                 REFUSED DOSE'NO i
                      ;                            !                                                     )                  1                    i                                  1 REASON NOTED         [
1                     1                            !                         1                           1                  !                    !
1                     f                            i                         i                            i                      l                l                                                         I
I                     I                            I                         !                           !                  !                    !                              !                           1                       1
                                                                                 >                        i                      i                                                                          •
                      1                                     .
                                                                             !?                          !!                 !
                                                                                                                             i                                                   I
                                                                                                                                                                                                            iI
                      1

                      i                                                      1                            1                !                                                    I                           I
1                                                  1                         i                                               1                   1                              I                           I                       I
                      i                            !                         i                           !                   i                   !                              !                          !
                      1                            i                         i                            i                  1                    i                             i                           i
                      i                            i                         '                           ;                  i                    !                              '                           t
                      !                            !                         i                            i                !                      i                             !                          :
                      !                            !                         i                           '                   1                   }                              !                           i
                      t                        ^                             i                            1                  i                                                  i                           i
                      ji                           i
                                                   :
                                                                             i
                                                                             ;
                                                                                                         1i                 ii                   1
                                                                                                                                                 1
                                                                                                                                                                                1
                                                                                                                                                                                i
                                                                                                                                                                                                           ;1
I                     I                            I                         1                            1                 1                                                   I                          !
1                     !                            i                         1                           I                  I                    I                              1t
                                                                                                                                                                                                           !
                                                                                                                                                                                                           -■             ■'   ""
                                                                                                                                                                                                                                    1
                                                                                                                                                                                    I                       (

1                     i                            i                         i                           i                  i                    !                              !
                      i—-r.              -         i                                                     1                                            I

                      1                       : A i                          1                           1             ■
                                                                                                                            jf
                                                                                                                           "1
                                                                                                                                 i                    1

                                                                                                                                                      i                          !                          1
                                                                                                                                                                                                            i
                      lO                     ii--\ i                         i
                b                                  !                         i                                              11   !
                                                                                                                                                      1

                                                                                                                                                      i
                                                                                                                                                                                    i
                                                                                                                                                                                    S
                                                                                                                                                                                    1
                                                                                                                                                                                                            }
                                                                                                                                                                                                            )
                                                                                                                                                                                                            1
                                      ^ t'\ !                                I                           i                                                                          :                       i

                                                                             i                           1i                 '
                                    ; <== s:::i4                             i
                                                                             '                           '.
                                                                                                                            !
                                                                                                                            'i                   •'                             1
                                                                                                                                                                                                            5


                      a' -A                       ]                          >                           l                  i                    t                              1
                                      aimouc fxcT                                          13. LEFT ARM (DELTOID)BACK            25. ABDOMEN UPPER QUADRANT LEFT     37. RIGHT EAR        49. ANTECUBITAL RIGHT      61. FEMORAL VEIN LOT
                                           Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed    12/07/20
                                                                                           14. LEFT LEG REAR
                                                                                       26. ABDOMEN           Page
                                                                                                   LOWER QUADRANT RIGHT37 of 74 PageID# 584                          38. BOTH EARS        50. ANTECUBITAL LEFT       62. LOWER LEG RIGHT
Sapphire
   'eMAR —
                                      A: ABSENT
                                      •: SEE NOTES
                                                            1. ORAUY
                                                            2. RIGHT BUTTOCKS(6LUTEUS)
                                                            3. LEFT dOTTOCKS(aUTEUS)
                                                                                       27. ABDOMEN LOWER QUADRANT LEFT
                                                                                           15. RIGHT LEG REAR
                                                                                           16. RIGHT ANTERIOR THIGH              28. PIC UNE
                                                                                                                                                                     39. BOTH NARES
                                                                                                                                                                     40. RECTUM
                                                                                                                                                                                          51. FOREARM RIGHT
                                                                                                                                                                                          52. FOREARM LOT
                                                                                                                                                                                                                     63. LOWER LEG LEFT
                                                                                                                                                                                                                     64. FCXJT RIGHT
                                                                                           17. LOT ANTERIOR THIGH                29. MEDIPORT                        41. JUGULAR RIGHT    53. WRIST RIGHT            65. FOOT LOT
                                      H: HELD               4. RIGHT ventral GU/TEUS
                                                                                           18. LOWER BACK LOT                    30. RIGHT NARE                      42. JUGULAR LOT      54. WRIST LOT              66.TRICe>LOT
                                      M: MISSED             5. LEFT VENTRAL GLUTEUS
                                                                                           19. LOWER BACK RIGHT                  31. LEFT NARE                       43. SUBCIAVIEN RIGHT 55. ABDOMEN                67. TRICEP RIGHT
                                      R: REFUSED            6. RIGHT THIGH (QUADRICEPS)
                                                                                           20. UPPER BACK LEFT                   32. OTHER                           44. SUBCIAVIEN LEFT  56. OUTER THIGH RIGHT      68. HAND LOT
                                                            7.LEFT THIGH(QUADRICEPS)
                                      N: NO SHOW            8. RIGHT KNEE
                                                                                           21. UPPER BACK RIGHT                  33. RIGHT EYE                       45. DELTOID RIGHT    57. OUTER THIGH LEFT       69. HAND RIGHT
                                      C: COMPLETED                                         22. UPPER CHEST LEFT                  34. LEFT EYE                        46. OaTOtD LOT       58. VASTUS LATERAL RIGHT   70. D0R50GLUTEAL LOT
                                                            9. LEFT KNK
                                                                                           23. UPPER CHEST RIGHT                 35. BOTH EYES                       47. UPPER ARM RIGHT  59. VASTUS LATERAL LEFT    71. DORSOGLUTEAL RIGHT
                                                            10. RIGHT ARM(OaTOID)
                                                                                           24. ABDOMEN UPPOl QUADRANT RIGHT      36. LOT EAR                         48. UPPER ARM LOT    60. FEMORAL VEIN RIGHT     72. VENTR06LUTEAL LOT
                                                            11. LOT ARM (DELTOID)                                                                                                                                    73. VBfTROGLUIEAL RIGHT
ROUTTNP MgPTCATTQN                                          12. RIGHT ARM fPELTOIO) BACK



 START       D-Cerin Cream - KOP
02/e«/2e2o
             SUB FOR: HYDROCERIN
  STOP
«S/0S/202O

    RX       APPLY CREAM TOPICAUY TWICE DAILY «
 Mmsn

      NA     LEVINJ£ONAR^JMEDICAL^^^^^

 START       D-Cerin Cream - KOP
                                                                   11:00
es/t2/2020
             SUB FOR: HYDROCERIN
  STOP                                                            QUANTITY
                                                                    GXVCN
e«/0t/2e2o

   RX        APPLY CREAM TOPICALLY TWICE DAILY ■
 )2«4OX09
                                                                   16:30
    NA       OURRANI^DNAj^ilEDIC^
   S
 START       D-Cerin Cream - KOP                                  QUAIfTITY
0S/X2/202O                                                          GIVEN
             SUB FOR: HYDROCERIN
  STOP
e»/0«/2e2o

   RX        CONTD
 22MOXM

    NA       DURRANI. ADNAN - fMEDICALl


 START       Dictofenac Sod            Gel - KOP
02/2X/2020
             SUB FOR: VOLTAREN
 STOP
05/20/2029
             •NF EXP 05/18/2020* - APPLY 4 G OF 1% GEL TO
   RX        AFFECTED AREA 4 TIMES DAILY(MAXIMUM: 16 G PER
 910f53>4    JOINT PER DAY)•
   NA        DURRANI. ADNAN - fMEDICALl


 START       Duloxetine 60mg DR Cap - KOP                        NON.SCHEDU
0S/2»/2e20                                                             LEO
             SUB FOR: CYMBALTA
 STOP
21/24/2029

   RX        TAKE 1 CAPSULE(S) ORALLY ONCE DAILY •
13992540

   NA        LEVIN, LEONARD - fMEDICALl
 INIT                  FULL NAME                     INIT              FULL NAME                INIT                   FULL NAME                      INIT             FULL NAME               ■ INIT                    FULL NAME             ■
 AMD               BAEHR, ADRIENNE M                 JKS         SELF,JOLENE KOEHN               XL               LAN6F0RD, KAYLA                     TH            HETTINGER,TAMMY
                                                                                                                                                                                                                                P              1
  ES                 STEWART, ELLEN                  IR             RES.lANETT                   U                    JENNCLL,LORI                    VP           FERRELI, VALATASHIA
 EW                    WARD,ERIN                     KG            GUESS,KRISTEN                LR                    ROSS,LATOYA                     wc            COUSER, WALTER
 IC                    CAIN,IRIS                     KGl           GUESS,KRISTEN                NB                    60YD, KAT1SHA               1
                                   dtMoi/i. rNCT
                                                                                           13. LEFT ARM (DELTOID) BACK           25. abdomen upper QUADRANT LEFT
Sapphire^                               Case 3:20-cv-00255-HEH-DJN 15.
                                   A: ABSENT
                                                                   Document
                                                            1. OftAaV
                                                                       RIGHT LEG REAR
                                                                                      56-3 Filed   12/07/20
                                                                                           14. LEFT LEG REAR
                                                                                               26. ABDOMEN          Page
                                                                                                           LOWB( QUADRANT     38 of
                                                                                                                          RIGHT
                                                                                               27. ABDOMEN LOWER QUADRANT LEFT
                                                                                                                                      74 PageID#
                                                                                                                                 37. RIGHT EAR
                                                                                                                                                    585 LEFT
                                                                                                                                               50. ANTECUfilTAL       38. BOTH EARS
                                                                                                                                                                                            49. ANTECU61TAL RIGHT      61. FEMORAL VEIN LEFT
                                                                                                                                                                                                                       62. LOWER LEG RIGHT
                                                            2. RIGKT BUTTOCKS(GUJTEUS)                                                                                39. BOTH NARES        51. FOREARM RIGHT          63. LOWER LEG LOT
    eMAR flnP                      *: SEE NOTES             3. LffT BUTTOCKS(GLUTEUS)      16. RIGHT ANTBUOR THIGH
                                                                                           17. LEFT ANTERIOR THIGH
                                                                                                                                 28. PIC UNE                          40. RECTUM            52. FOREARM lot            64. FOOT RIGHT
                                   H: HELD                  4. RIGHT VENTRAL(RATTEUS                                             29. MmiPORT                          41. JUGULAR RIGHT     53. WRIST RIGHT
                                                                                           16. LOWER BACK LEFT                                                                                                         65. FOOT LOT
                                   M: MISSED                5. LBT VENTRAL GLUTEUS                                               30. RIGHT NARE                       42. JUGULAR LOT       54. WRIST LOT              66.TRICB»LOT
                                                            6. RIGHT THIGH(QUAORXCB»S>     19. LOWER BACK RIGHT                  31. LEFTNARE
                                   R: REFUSED                                                                                                                         43. SUeCUVIEN RI^     55. ABOOMDI                67.TRIC9 RIGHT
                                                            7. L^thigh(QUAORIOB^I          20. UPP61 BACK LBT                    32. OTHER
                                   N: NO SHOW                                              21. UPPei BACK RIGHT
                                                                                                                                                                      44. SUBCLAVI9I LEFT   56. OUTER THIGH RIGHT      68. HAND LOT
                                                            B. RIGHT KNEE                                                        33. RIGHT ETE                         45. DELTOID RIGHT    57. OUTER THIGH LEFT
                                                                                           22. UPPER CHEST LEFT                                                                                                        69. HAND RIGHT
                                   C: COMPLETED             9. LEFT KNEE                                                         34. LEFT EYE                         46. DQ.TOID LEFT      58. VASTUS LATERAL RIGHT   70. OORSOGLUTEAL LEFT *
                                                            10. RIGHT ARM (DELTOID)        23. UPPER CHEST RIGHT                 35. BOTH EYES                        47. UPPER ARM RIGHT   59. VASTUS LATERAL LOT     71. OORSOGLUTEAL RIGHT
                                                                                           24. ABDOMEN UPPBl QUADRANT RIGHT
                                                            11. LEFT ARM (DELTOID)                                               36. LOT EAR                          46. UPPER ARM LOT     60. FEMORAL VEIN RIGHT     72. VD4TR0GLUTEAL LEFT
Roimi^MEDICATION                                            12. RIGHT ARM IDELTOIDl BACK
                                                                                                                                                                                                                       73. VBOROGLUTEAL RIGHT

IB^SHHI
 START        Advair HPA 45/21 Aer - KOP
                                                                   18:30
e)/i«/ie20   SUB FOR: ADVAIR HFA
 STOP                                                             QUANTITY
                                                                    CIVCN
M/IS/M20

   RX
             •NF 6XP 06/13/2020* - INHALE I PUFF(S) ORAUY
             TWICE DAILY-
Si724«2l

   NA         DURRANI. ADNAN > fMEOICALI



 START       amLODIPine lOmg Tablet - KOP
«2/«?/2910
             SUB FOR: NQRVASC
 STOP
«l/04/2020

   RX        TAKE 1 TABl£r(S} ORAUY ONCE DAILY -
3074M12

   NA         DURRANI. ADNAN - fMEOICALI


              Atenolol SOmg Tablet - KOP
             SUB FOR: TENORMIN




             TAKE 1 TABLEr(S)ORAUY TWICE DAILY -

             UVINagONAROjMEOICA^^^^^^^^^^

             Atrovent HFA Inhaler - KOP
                                                                   18:30
             SUB FOR: IPRATROPIUM BROMIDE HFA
                                                                 QUANTTTY
                                                                   CtVCN
             •NF EXP 08/02/2020* - INHALE 2 PUFF(S) ORAUY
             FOUR TIMES DAILY AS NEEDED FOR SOB VIA
             MICROCHAMBER-
             LEVINJ£0NAR^>JEDICA^^^^^^^^^^

             I Biotene Moist* Mouth Spr - KOP                      18:30

                                                                 QUAHTTTY
                                                                   GIVtN

             SPRAY 25PRAY(S) ORAUY ONCE DAILY AS NEEDED
             DRY MOUTH •

             DURRANL ADNAN•fMEDICAL]

                                                                                                                                                  iNrr 1              FULL NAME               1 INIT 1                   FULL NAME
                                                                                                                   LANCFORO, KAYIA                TH               HETTINGBL TAMMY
                                                                                                                                                  VF               FERRai« VAUTASHU
                                                                                                                                                  wc                COUSER. WALTBl
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 39 of 74 PageID# 586
                         L.ftSELK UoMie a£(&2sixiy[„

                                          1^ 13'aa. cjlA.




                .'?'TS^
                i
                                   ftwus)i«»t
            ^


             ^J^^cJJ^VA\'g£r^?^'f§X)              r(\9>.ftjiV> 'fife-U..^

             ^.i

             lu
             Vk5.             ifo^
             r

            i^Mei feWi M«dJ^.^M2...iklllJllJ^M.!h^
            lii,lo«)gi'Jif)ck..®/i(^ -?to.
             li.
            113.
           fy:                                                     (IMW
            1)5.             ^WmMAatMftUtfi^AA \CM<;'W^m~t('.
             lkLe3^D!!»to6a-^,MS^^
                    iTO'cA'w^awijt? o!? Ci.V'^ae.WW                         ^
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 40 of 74 PageID# 587




                              COMMONWEALTH OF VIRGINIA
                                  Department ofCorrections
  Gregory L. Holloway                 Division ofOperations 14543 Old Belfield Rd
  Regional Operations Chief                    Eastern Region                    Capron, VA 23829
                                                                                (434) 658-4368
   July 22,2020


   C. Lucas 1080673
   Haynesville Correctional Center
   PO Box 129
   Haynesville, Virginia 22472

   Dear C. Lucas:

   This letter comes to advise you that your appeal package to Grievance Log # HCC-20-REG-
   00046 has been forwarded to the Office of Health Services in Richmond, Virginia for review
   and response. Operating Procedure 866.1, Offender Grievance Procedure, states that
   grievances relating to medical, dental, and mental health care are reviewed and responded to by
   the Director ofHealth Services.

   The response time limit will commence upon their receipt of your appeal package. However,
   it was noted that accurate appeal instructions were not given to you by institutional staff. The
   receipt of your appeal package by Health Services will be at their discretion.

   Sincerely,



   K. Cosby, RegioJ^Ombudsman
   Eastern Regional Office

  /kwc

   cc:     Office ofHealth Services w/original attachments
           File
   Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 41 of 74 PageID# 588


               VIRGINIA DEPARTMENT OF CORRECTION                                        866.1 A-6
                                                                                          OC Location: HCC Haynesville Correctional
                                                                                        Center
               Offender Grievance Response - Level I
                                                                                        Report generated by Brown, R T
                                                                                        Report run on 07/08/2020 at 03:49 PM


Offender Name                                        DOC#               Location                                   Grievance Number

Lucas, Casel F                                       1080673            Current Haynesville Correctional           HCC-20-REG-00046
                                                                                                       Center

Housing                                                                 Filed      Haynesville Correctional
                                                                                                       Center

HU2-A-38-B

LEVEL I:      WARDEN/SUPERINTENDENT'S RESPONSE                          (To be completed and mailed within 30 calendar days)
In your grievance, you state that you wanted to go to Medical for a breathing treatment and C/0 Barnes violated HIPPA rules when he
did not allow you to see the Nurses.

As a result of the grievance, you would like appropriate action taken against C/0 Barnes.

The results of the informal process reveal Lt. R. Radabaugh responded to Informal Complaint #HCC-20-INF-00585 on May 1, 2020,
stating "Medical had other offenders from another building at that time."

An investigation into your complaint indicates after Lt. R. Radabaugh interviewed C/0 Barnes, it was revealed that there were other
offenders from different housing units in Medical for triage. Due to the pandemic. C/0 Barnes could not have offenders from different
housing units in Medical.

Your grievance is govern by policy restricted to offender access.

After thoroughly reviewing the information presented to staff in response to your complaint and the policy governing the issue, I find
your grievance to be UNFOUNDED as the statements contained within are unsubstantiated.



if you are dissatisfied with the Level I response, you may appeal within 5 calendar days to:
Regional Admin. 14545 Old Belfield Road, Capron, VA 23829                                                 H JUL 2 0 2020
                                                                                                          1

Warden/Superinlend^l "THlCkS. hiOA./Wv                                                    Date


I wish to appeal the Level I response because:


                                                         HSi
                                                 Li'tTXibtya - -Ue-M'AT-                                  eoi

                                                                                                          W\ ndakL^ f1f)g,
Offender Signature




                            toJcv go\.e)44ip&                                                                                               ^
                                                                                                                          Rev. 05/31/2007




                                       ^   %                                 .              fn      rtl
 Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 42 of 74 PageID# 589


                                         (IIj


     't.^'®^""*''fl® b'l.ti\ 4a,'
                             46 kit i\
                  .v\-       . \ i\       y.

                             %.Aa5)^0.\u

'^\toiw (\::t)<it;!>^/i €n                           d^i^(Kvm
                                         .0



   3:^<Wv^.                  5\\S'':j)\v OifcC^xVvyi:^^

                  .VikV»^
              w—■Ytk'^vt^^         . .




            %0 A\^A                                       X'4:        ^
            Jv                 ^'ks^.X^                      ^ l\ ^
                               ^ taA\ rk^V,;VV^X\oo
   ^\CS^'4SO)g'14^^>^4a \Q^4 t>-^F
      kV.        Csocktt .               ji-^^,,^:,. A.          T^IdW'^- \          i


                                                                          .A l4"3Mfi0
              Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 43 of 74 PageID# 590



^ •            " Virginia                                                                    Regular-Grievance 866_Fi_4-n •
'^J       DEPARTMENT OF Corrections

                                       REGULAR GRIEVANCE
                                                                                             Log Number.
                                                                                                       r-'                  1



                                                            I0M13                     2.A               2A-3b-g.
                                                            iNombcr                  Bu Idhtg            Cell/Bed Number
s'ame,Krst

                                                             l3<kfK\^                  1
idpdisfcvolvcd in Incident ' -r- \ \ Ip VU \\                Date/llmeof Xnddeat
N'|W^>                  f Cjnri\Q^\i AT^'im.icV.(i?iV^                                                       =




                                   ide iiifonnatioa from the informal process; Attich Htfonnai ujmpiaini                u

 documcntatioa ofinformal process.)                        UXCh \cO^X<Vri>(^.
iN



                                                                                                WW-
                                                                                                  )"
                                                                                                     ^                          •

^TT) ile^.£a4.i
1     1                ^•      ' ■ \
                                                 .(§^P:rpiv~~tK^t'--)^^ci^Vl Voo-no
                                                                                1     '




                               0tO?A\!tev^oi "^TC-Wlv^ NJ.UiBi.'w                   )ik\>S \sx,^
                                                                                              \* ~ *
                                                                                                     KW«6t.4t\i£Kl.         ^

                                             iiv^CnV VJy
                       CfVx-aAti                   w                                       ry^-^ A\f .-S;.V llw,
               VW-7^tTa.^wVlv \^^/l\^T Ik)'+)\ iV-
                                                                                           V^.cr4-iu>.A' Wk^r)iW)\ ■
3:T\m^                                 oA.\                         ^Vrr^l/VoT                  vW\Ab            AUjjpn
\:cLNNiir^^                               -^"^SfCcAv^ ^TcT'^^^SCLiO
          . V^U'^AeNJ^ ^A'rS A>                                         I'viikp sAfA                     A|\
                                                                                                       V IP \
                                                                                                                                h   ' ij
                                                                                                                                           .'i


                             \c:dvA.                   nr^pcu/cn                                         1^ ^ JUL 2 0 ?/)?(                PI
—                ^          —"ss^-^MiY'                1 1 vl,> 1 'j yi -L^
vent'sSiimaturc: V f\)wu                          ^         kav _ o "'IfAl Date:.           n itlo.)                      i nii            j
den/Superintendent's Office:
:Received:                                                 GRlEVANUt ui-i-lv.^'h
          Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 44 of 74 PageID# 591

                                             Virginia'
                          DEPARrWENT OF CORRECtI'IONS                                                                                               Regular Grievance S66


          your complaint in good SL^rior                                                                                     Offender Grievance Procedure to attempt to resolvt
          occurrence or djscovery ofincident Onironc issS                                                  ^?u                                                                 «



            D
                        ■□-.saaggfa** .
                        t-mite<L V°°liavebcc.liwiMbytheWarien/Sup=rini^^.„';
                        l*'°r"l™°°'i^-"«nbni^»iaonlv„„.i^,.
                        Rvnimrt                 ?_ «       ^ .           I            ■           —

           O

          □"

                                                or Petitions Giievancec am .7k—                                                                ■■
                     ^7;        ~—                                       1 vjnevancesaretobc submitted by individuate                                           —




                    Request for service "                        ^                        ——-P                           your complaint
                    insufficieat Infomiation (Not to tticludc Medical) Yo„ r^^ZT.
                    witliin 5 days before the gricvaJce can be processed;                                    "                         infonnation to the Grievance Office

                  Qwhudsmetn/r^^.^                ^          ..                                        ■

      you ffijfjprcc wJcii tiirx:                      '             I                        ' '' i       ■ ,     , i^=3S5agas^^^-3a ,, ^3tc-

                                                                                                                                                                    Regional
     LJ          7i.-   . 1 „il. Il l*
                 The infolrA             '     ■-""''^iaaysoirece.prt
                                               ■         I    •                                                                           .v                    •




.Regional Ombudsman:
            ibudsman;                                                                                        ^^igi3!22g^H£g^                     for iogging.
                                                                                  •       7                      '^' —                ^ate:

Offender Signature;,
Staff Witness:                                                                                                                       Date:
       Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 45 of 74 PageID# 592

                                   Virginia
                                                                                              Informal Complaint 866_F3_4-17
•                 Department of Corrections

                                                     Informal Complaint
    INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Informal Complaint form,
    preferably in ink. Only one issue per Informal Complaint. Place your complaint in the designated area at your
    facility. A receipt is issued within 2 working days from the date received if the informal complaint is not returned
    during intake. If no response is received within IS calendar days, you may proceed in filing a regular grievance.
    You may utilize your receipt as evidence of your attempt to resolve your complaint.
    An Informal Complaint is not required for an alleged incident ofsexual abuse.

                Y-
    Offender Name                                 Offender Number                        Housing Assignment

    Irnividuals Involved in Incident                                                    ^Date/ Time ofIncident


    n Unit Manager/Supervisor                     n Food Service                         Q Institutional Program Manager
    n Personal Property                           l~l
                                                  M Commissary                  /        LJ Mailroom
                                                                                         l~l
    I I Medical Administrator                     Smother (Please Specify):                 xl                          UgO
    Briefly explain the nature of your complaint(be specific):OU


                                                                    "^vA.                   Ct.\\                fttA




    Offender Signature Qv&a -\\v\t:nC\ 2                                      ! Date             Ap);[2/)^
                                              Offenders - Do Not Write Below This Line
                                                                                                                                  ro^s6
    Date Received:                      /V - /}(i(<o                                    Tracking #
    Response Due:
    Action Taken/Response:
                             I;;         ^'                          AssignetTtor^^pjy'                              ^

                                                                                                              Sir

                                                    V';.ct>uL,
                                                                                                              cm
                                                                                                           J!!L2 0:03


    Respondent Signature
    Kesponaent                      \          -rTTrP 0^.r»v^^
                                                      Uf^'
                                                                        ^c.     k.
                                                               Printed Name and Title
                                                                                                       5-hAo M '
                                                                                                              Date

    WITHDRAWAL OF INFORMAL COMPLAINT
    I wish to voluntarily withdraw this Informal Complaint. I understand that by withdrawing this Informal Complaint,
    I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
    Offender Signature:                                                             Date:                   1?.^^ ^OQOU(7
    Staff Witness Signature:                                                        Date:

                                                                                                              Revision Date: 4/28/17
             Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 46 of 74 PageID# 593

                                     Virginia                       .          •                                        ^         ^.
     (m^ji , . ^                          ^                                                                             Emergency Grievance 866 F4 4-16
                     Department OF CORRECTIONS                                                                                  ^                                    ~


                                                                  Emergency Grievance                               Log#_             8951 ^
    Emergency Grievances are provided for offender reporting and expedited staff responses to allegations that an offender is subject to
    a substantial risk of imminent sexual abuse and to situations or conditions which may subject the offender to immediate risk of
    serious personal injury or irreparable harm.


    Offender Last Name                             First                                Number               Facility                    Building-Cell/Bed
                                                        PART A- OFFENDER CLAIM                                                                    y
    What is .he emergency?^,                                              gl-                                                                   ^
   )(i4fa U^ViDtl W
   Dii                                                                     ^\ ^                                         (hTlofi dum)



                             Date/Time

                                                           PART B- STAFF REI^P6nSE
                             (This part is to be completed and returned to the offender within eight(8) hours.)
    □       Your grievance does not meet the definition for an emergency. Action Taken/Recommended:
           I] Submit Informal Complaint                    Q Evaluated by Medical; Date Seen
           I] Submit Sick Call Request                     Q Send an Offender Request To:
           ^ Submit Request to Dental                      [~l Other (Provide detailed explanation below)




            Your grievance has been determined to be an emergency and the following action has been taken:
           H Sent to Hospital: Date Transported                                                      Fl Other (Provide detailed explanation below)

                                                                                              RECEiVFO

                    Date/Time                                     Respondent Sienature-                    -—                  -Name/Tifld'Printed               '
                                                                                                                                                                 . ■ • .
     I I JrKJi.A - Alleged incident of sexual abuse or sexual harassmern; Snin Commander,iFacilitjiiUnit^Ifeatk^g                                                    r
     '—' Administrative Duty Officer, and facility PREA Compliance Manager notified      i'                    ^                                                         t
     Alleged sexual abuse or sexual harassment □ Will be referred for Investigation                                            \ Q' ,'; '             an t-' i i:



         Determination by:
                                          Signature                             Name/Title Printed                 Date/Time
     Distribution: Original Grievance returned to Offender, Copy forwarded to Institutional Ombudsman/Grievance Coordinator
-"-IDmcKhcf,!                                           PART C-RECEIPT '                                          LogX:                A CF;1
                                                ; >''^1          UilOlnS                                         M(l-                    .OA -
     Offender Last Name                            First                                 Number              Facility                     Building-Cell/Bed
               1 acknowledge receipt of this complaint from the above offender. IComplele and issue to olTender if taking from his/her presence for response.]

                                                                     ■ t" )            ' I,                                     ; 1 Ki' 'r ^                         ^
                    Da:eA'ime                              Recipient'^ Signature (Staff Member)                                 Name/Title'1'rinted

                                                                                                                                                                 4/25/16
             Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 47 of 74 PageID# 594
              SP238:p^7-2tilS88>                                               COMMONWEALTH OI^VlRGfNEA
           PEComnxKiobtEC                                                      DEPAfE5M^,.0f,^ATE^e&,:                                            ^pBrtwrioft
           MTA        '                                                                                                                        ^y^BP^yiiarun tfcjii>
                                                            ^JE^ENO,L.
           '(MtTMstoiaiffi
          t=ja.n w;TTi-ty»».^f-rairrrr-.^--rrrv y c.'^'r'
          ^ ^^in.NCV rli'.'E

                                                            ffiWiifeoiAfaaaaHajSti
.✓.V4V«
                                                                     .lUl4!MrMAfeMAI-J.hMIJdrM
                               %y                           • rgpgj-,
                                                                           *     *   /%eeeiLfr«i
                                                                                     OFFENDER INFCRMATION
           .'tASTNAME:'.               "-, ■                                                                                   AA/T • . I HAIR I EVES I .SEX|RACE'
               ao!
             voai'!^
           .ALIASES USED .
                                                                                                                                             brol ^1

                                                                                                                                        w\ m \ (c I ^
             PHYSICAL HOME STREET ADDRESS                                                                     ,    I STATE          ■
          c■ SIGNATURE OF PERSON REGISTERING
                                                                                       SID NUMBER    FBI NUMBER




            l.R.THUMB                                   Z. R.INDEX                   3. R. MIDDLE                 4. R.RING                     5.R.LnTLE




                                                                                                                         r«
                                                                                          m



           5. L.THUMB                                   7. L INDEX                   8. L. MIDDLE                 9. L. RING                    10. L. -ITTLE




                                                                                                                  8SS£«5=sS=S=Sv5®SSt




                 LEFT-mUR FINGERS TAKEN SIMULTANEOUSLY                                L.THUMB       R.THUMB            RIGHT FOUR FINGERS T.AKHN SIMULT




                                                                                                    cn
                                                                                                                                                                 \
                                                                                                                                                                   \
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 48 of 74 PageID# 595
 »   *




Ca<!.£L v. ixic..

ii'Lt

                ii^bf/l!a\.




                                                                :\ Ji!L 2 0 2020
                                                               ;    C^ l

                                     iOi 41/16 hii/) <\Bn'


                                                                            inj^
^ 'sLq.^iv, t-|o-^-(jsg) (yV>L_ A-I^.                         Ji ^ ^
                          h \KJ«f\^»iim)\\^fa
      ^L »,\ AY                            A ^■(J_-        |f.2«,, ,r?r'A^V/Hin ,\
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 49 of 74 PageID# 596




                             "•                                     ^le
                                        ^ -h^tb


                     5«.V4-a!"                U,6>4;\(ru                        j




                    ^tw'ThftRut^ C&&                                        05
        ^>^■^*^1010 ^ j^syNvtwjb                                    j^\C,\o\cW«'»^
        VM 'f^^^ij\,^»e5b cW.                                                   ^
         ^^""BCit/ sSwiAjx'
                an.



                                  ®     OOW                   wu
                                                                        o , -f




                         V\jnb:,aMtAA-nAAr                      \                   ' /
           Txp a,i .s I                                            >
   Ai<4«i lu aV^n \ y \                        '         ""-"^(bicV.

   a.
     -^                   iHTi. lto\ 6(US^ ^m-rViCixV               ^v^ ^\\^\
 Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 50 of 74 PageID# 597

b-

                                                                  \.




                                                              AW.

     ^W u^ \i^\\                                xX^^(\^skp^

                   A\(^*'                 OCD^'^



                                         \\-SSiSD A V-\«|SQJC
                      W»1cisii\s3^.^




 <W4\
                                                                          m
 (IcsiA-A^VDeiO               s-j^ViC\\a^^{^^SSSi&^'^iGfEj-                j-^nj{



                                          A (jQ^ ^'^*'\                .V^— .«-!
                                                     %,-W,<4,             CH|lii'&^
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 51 of 74 PageID# 598




c]i»s4«s^ "^Vt-.^D-^- C0J^V3^%^
15^^'9^ '^^^-.uC3»W\. ^\;5:^oo>^ <!tek\ ~ ^>i<\
                                            -Ss^:S^>p\" Cc«5C- •
                                          ^"^U So0^7'W^S'A
                            ^             ' A\\      ^"V u'Jiiwv;
                                            ATjJi\'Q!5V
                                                                             mm ■

     AW A\vjM \,^vS^\<2>CciCil.-a vc/\l              S!\x) ^ A w!Aj(^
 A vK"0                                         ^\ WiW^                 ^tvAAX?
                                           <bLx^          -:xv
AA.V^ %'^A2«s <^v.%.Av(V^O' ■ IVvAe                                               K U.

                       V3^ AM>9D-%\'aX)'^tA)Qn
^S«^\<c>\. l]p- -\-5«'y\AW\v.-^i '^'■'a'WAAd- % 'ji«-V\SiiW-tjQj^^ i
       ^ 4^4Wi^j» 4 ii„^ AlAA.%. -toV^ Sttu, ^e;»\B^V,.,, ft ■ ,
 ^«3J«S^^^Cb,®iC, A              q4             M<WX \^W^.vW
              cw             xft AiA
                            aa   W w»afc,v
                                     «..,C7it.AX!4  ,\
                                              .4a ^ i^4Lr?-t>- „>\WV,«&%,,
                                                                 Arr^'^A

                                                                           '\VvJ^. XVl^^VtStri
  Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 52 of 74 PageID# 599




                                                            Ug V)^,^
                                                              VQ(^

                                         6^^NiteQe)v, <\\v4.MV:tt)
 \C) '^v             ^fe<^<!^«ae>
                       •ocv-^.N^vA


      VA os«it'^ Qo
                                     .             ascv CE(v5^^5j^
                                    A"4^            W\^'v:4r4i4,.
                                                 ^ . >?e»^A^ibs\Kat

                                                        <^«'#^4lbtt|k,l I\ \ \


           S^W^.. ^                                   ^%\5ba&              2 0 2023 2 :
                                                 .m 6d v^.(fe^;-:v;21:                2


•>^->tos                                     <«»ATKS^-^ e::<M to
  Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 53 of 74 PageID# 600




 w\vv\ ^ A                                          v^^x.,dVwe?A'
txh                                                        (^wtof4
                                              Cc\p'^^ d 01 yn\ \
       ^                                                   V         vUJ^^w

'^Msx^^V                                  (S^^tAxtV             V
              A                    V)3^^^aiJ^ -^-f^iaiaiNdfv'^^

    Qm.)v -iXlV V    Y^>^^^^x-:X)0 V\llr»ol:>i^^cY^A   I       A ,




                                                                     S(kib
                                                                     .!|!n\^-.

     •W.u w^A^                                                 4
         sa\            ^^nAV >km\
  ^^VSi4x.fc./xbW<kSft,- \' ^ - .
             ^^WlrS.x^S^,W«U<a.^xU ,ih^
 Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 54 of 74 PageID# 601



                                                                            866.1 TBD
           VIRGINIA department OF CORRECTIONS                               DOC Location: HCC Haynesville Correctional
                                                                            Center

            Grievsnc© Continuance Receipt                                   Report generated by Brown. R T
                                                                            Report mn on 06/05/2020 at 09:24 AM

                                                                         Grievance Number: HCC-20-REG-00046
                                                                          Next Action Date; 07/05/2020 12.00 AM


Continuance
                                                                                                         By
                                                Reason
Level      Due Date
                                                                              Brown, Rose T
  1       07/05/2020 Awaiting information
  2

  3




      On this date: 05/08/2020          I have received a statement from;

      Lucas, Casel F
                                              1080673           Haynesville Correctional Center
                                                               HU2-A-38-B
           (Offender Name and DOCtt)
                                                                          (Filed Location and Housing)

       Setting out the following complaint;
       ■ He elates that C/0 Bames violated HIPPA laws when he dehied hith the right to a breathing treatme .
                                                                                                               ^            !j



                                                                                                       !• ^              2 0 2020.
                                                                                                                                 T ;! -




                                                                                            (Title)
                          (Signalui


                                                                                        Pf- ^ -c. -i   /S*?*     ; ^     p;'
                                                                                                               I2i a w      I%
                                                                                        I                                   H a
                                                                                                                            e! ^
                                                                                        hi JUL- 2 2020 fc'
                                                                                               Ombudsman Unit
                                                                                                 Eas - . : n                       T/30/2009
                                                           Page 1 of 1
            Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 55 of 74 PageID# 602




V         . ' Virginia                                                                        Rpgitiftr Grievance i66s\j-n ■
/ ■ • DEPARTMENT OF CORRECTIONS

            RECEIVED ■ regular GRIEVANCE
                                                                                                  Log Numben.
                tov i, - za
                 EVA'^GE OFFICE                                                                                fJddS
                                                                 fMoTS                                      Cdl/Bed Number
                                                                 i Nombcr
ame,First


                                                                 Date/ Time ofIncideat
 uals Involve
duals Involvi d in Incident

                                                                                            ch Informal Complaint response or
T IS YOUR COMPLAINT? (Provide informatioa from the informal process: Att
documentation of faifdmial process.)                            TtWi              lyfAtut

Jlim-
         J i^iAvi AIvj'* /TO? *h)                                      TPf^

   >ipft.TAi4ki                              k\t^,i^k)                  thilw ^^0
           ^    ,AhJ ^^/>)iyALS h.CAl fk OCtiA
                ^^       -- -          .J
                                                                                            ^fi            f
                4^              -Ijg        rld}j^ lh9>                                             J/t/ig/kAJ'

 x/C|,|J.A P;i>iyy SjeLl,, n,j
   fi Ao i A ft                        /Oa*^              ^(I
                                                                              Jim > K/io/rXfi^ro
                                                                              ..0 iS:\nk

                 4)\o                                     /aTVM sy)1(f)^N<4llih^-1grl W                  f^k ^
                                 ovii^n^ p Mr rYn hr'ir                             "^1                            f>^-
t action do you want takOT?.                     M
AlgSnnA>^.cV..:V-^
        U'i(yA ycit D idao/tf 4)                          S7l>^C^Slm


 vant

•den/Superintendent's Office:,
                                                                udsrnan Unit
'. Received:,                                               ^;stern Region
           Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 56 of 74 PageID# 603




           ■tJNAAKE. Gnevances should be accenfM fn i—-^—                        ""°t^g^'"'p^^unngmtflkft




       /
           -=—                                       mifT f7iiii 1;,7„„ ~           —
                                one issue-xcsnbih f x«-th         r:        —^




                   —-                ^ w^*v* vixc^iucrs.                     *
           □
                   _g!:g!!PConipIaiDt^^rpetiiion^}
           □        Vulgai/Ihsolent or Tluxateninj Ln               _g^subniitted by individuals!              '
           □

           n

                                                                                                    'oyouforyou tosuboiitto:



                 The issue in the                                      ^

   ?           dis^ree                                                                                             5 - / TTA 7 /)



■BSgjoJial Ombudgrnar.-
             ibudsniaru
31S^.RAWAr ■ np                             .

Offender Signature;
Staff Witness:
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 57 of 74 PageID# 604


     VIRGINIA DEPARTMENT OF CORRECTIONS                             866.1 A-3
                                                                        DOC Location: HCC Haynesville Correctional
                                                                        Center
     Grievance Receipt                                                  Report generated by Hand,P W
                                                                        Report run on 04/14/2020 at 10:25 AM


                                                           Grievance Number: HCC-20-1NF-Q0585
                                                             Next Action Date: n4/?Q/9n9ni2:0Q AM


 On this date;    04/14/2020                           1 have received a statement from:

                                                       Haynesville Correctional Center
 Lucas. Casel F                          1080673    of HU2-A-38-B

            (Offender Name and DOC#)                             (Filed Location and Housing)

  Setting out the following complaint:

  Capt. White - Complaint about C/0 Barns not letting him medical for breathing treatment.


                    (Sign^re)                                                     (Title)




                                                                                                  ;»   iU-i




                                                                                                ja 20 2®




                                                                    ; ; - y ci ¥ t,i.|
                   received                                                      JUL- 2 2020
                          MAY - 7 OT
                                                                    1 OiTib'jd"*"3n Unit
                                                                    1
                                                   Page 1 of 1                                                Rev. 03/30/2009
           Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 58 of 74 PageID# 605

                                Virginia                                                       , liifdrmal Complaiat 866_F3_4-17
               " department OF CORRBCTIONS

                                                     Informal Coftiplaint
    INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on the Inforroai Qomplaint form,
    preferably in ink. Only one isswe l>>c:Infpmial Complaint Place your complaint in the designated area at your
    facili^. A receipt is issued within 2 working days from the date received if the Informal complaint is not returned
     during intake. If no response is received" within 15 calendar days, you may proceed in filing a regular grievance.
     You may utilize your receipt as evidence of your attempt to resolye your complaint.
     An Informal Complaint is not required for an alleged.incident ofsexual abuse.
     f           V.
     Offender Name                               Offender Numbe
                                                          Numb' r                         Housing Assignment

     Individuals Involved in Incident                                                    ^Date/Time ofIncident


     Q Unit Manager/Supervisor                   Q Food Service                           (~1 Institutional Program Manager
     Q Personal Property                         (~| Commissary
                                                 LJ commissary                     i      Q iviauroom
                                                                                          \_j Mailroom
     n Medical Administrator                     SLOther (Please Specify):                     M                                    r— »
  Briefly explain the nature of your complaint(be specif,o):0>l
                                           u„t(be specific):0vl          -     XoZd «c)c iri^SS,.
^ >^ae                                                                                CycliK'Xv^.--Vi\A
                     ^fVVGtote
                         w. TT' tCfNg^
          W ir>mi                                                                             f(Vs. ^tlY(.                       —
                                                                                                                                           hj
                     \v{>A                                                                                                /tV)rrAavt\fY)\,|
     Offender SignatureCaa>                   fiO,                                     Date
                                           . Offenders"rDq Not Wgite BqIqw Tfeis Line
     Date Received:          liZSHM                                                      Tracking #

     Response Due:.                     a '20^CJ                    Assigned to:               lilUL^ _
     Action Taken/Response:


                                                                                                                      JlJL2 0 20'^n
                                                                                                             K   N-
                                                                                                             ?    r




                                                                                                                                       J
                                        mkFT®^                                                                                    Ic
                                                 office                                            j-'       J'JL -1 2020 M
     Respondent Signature         'X00^                         Printed Name and Title             I '^"nniiOaeian Unit
     WITHDRAWAL OF INFORMAL COMPLAINT:
     I wish to voluntarily withdraw-this Informal Complaint. I understand that.by withdrawing this Informal Complaint,
     I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
     Offender Signature:                                                               Date:
     Staff Witness Signature:                                                          Date:

                                                                                                                 Revision Date: 4/28/17
           Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 59 of 74 PageID# 606

                                   Virginia                                                                                Emergency Grievance 866_F4_4.i6
                     department OF Corrections


                                                               Emergency Grievance                                   Log#           B9 51                         ^
Emergency Crtcrances are provided for offender reponlng and expedited slaffresponses lo allegadons lhal an                                                            ■»
a substanlial risk of imminent sexuai abuse and to situations or conditions which may subject the offender to immediate
serious personal injury or irreparable haim.
                                                                                                            ■rlop                   F-fl-68-&
                                        CA9^}
                                           pjjs t                                   Number                      Facility                  Building-Cell/Bed
Offender Last Name
                                                     PART A- OFFENDER CLAIM
                                                                                                                HI ^                       , tr
                                                                                                                                Dfi aw ciyoU'} Hr-f—



                               DateA-ime                ~                 (VXltp                                                      ■




                                                    PART B- STAFF RESp6NSE
                               (This part is to be completed and returned to the offender within eight (8) hours.)
          Your grievance does not meet the definition for an emergency. Action Taken/Recommended:
            Submit Informal Complaint                  Q Evaluated by Medical: Date Seen
         □ Submit Sick Call Request                    □ Send an Offender Request To:
         ~| Submit Request to Dental                   □ Other (Provide detailed explanation below)



 I        Your grievance has been determined to be an emergency and the following action has been taken.
        □ Sent to Hospital: Date Transported                                        ^                  fl Other (Provide detailed eylanfltipn below)
                                                                                                                                                    iL:a li   V


                                                                                                                                           JJJL 2 U Mi)


                     Date/Time                                   Respondent Signature                                            •Name/Title Printed

     □ PREA   - Alleged incident of sexual abuse or sexual harassment; Shift Commander, Facili® t^t
           Administrative Duty Officer, and facility PREA Compliance Manager notified
       AHminUrroti'uo riiitu offirpr and facilitv PREA Comoliance Manaser notified      I'
     Alleged sexual abuse or sexual harassment |                      [ Will be refeired for Investigation                        iii       JUL
                                                                                                                                      Gnib'jcisman Unit |
      nptprminatinn hv                                                                                                                    !:Vi. i - 1- n Rgciion           J
                                                   Signature                                           Name/Title Printed
     Distribution; Original ciX'^c7'ccnw<viciriicu*ico
 'i:;«rotAix/uux'ur
                            Grievance returned to v,/l&winJCT
                                                       Offender., Copy forwarded to Institutional Ombudgriian/Grieyance
                                                                                                    <   -r.
                                                                                TVJIwmUWiU IfRglUUlAL^IiUi"'  * ■'    *
                                                                                                                        Coordinator
     (Detach here]
                                                               PART C- RECEIPT                              '          Log #:
                 i'\'. i'\';                   ,■ , r^St.1                              i -J i         j>                                                     m
     Offender Last Name                          First                               Number               Facility                      Building-Cell/Bed
             I acknowledge receipt af this complaint from the above offender. [Complete and issue to offender if taking from his/her presence for response.]

                                                                    iili.               JL   hiU   I                             1 )                              w
                      Date/Time                         Recipient'^ Signature (Staff Member)                                     Name/Title''Frinted


                                                                                                                                                  Revision Date: 4/25/16
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 60 of 74 PageID# 607


     VIRGINIA DEPARTMENT OF CORRECTIONS                             866.1 A-3
                                                                    DOC Location: HCC Haynesville Correctional
                                                                    Center
     Grievance Receipt                                              Report generated by Hand,P W
                                                                    Report run on 04/13/2020 at 12:15 PM

                                                           Grievance Number: HCC-20-INF-00545
                                                             Next Action Date: 04/28/2020 12:00 AM


  On this date: 104/13/2020                            1 have received a statement from:
                                                       Haynesville Correctional Center
  Lucas, Casel F                         lOSOO/S   of HU2-A-38-B

             (Offender Name and DOCU)                            (Filed Location and Housing)

  Setting out the foliowing complaint:
  Lt. Dobyns - Complaint officer was not wearing a mask during count on 4-11-2020.

        ^                   jO                                        h<>S
                    (Signature)                                              (Title)




                                                                                               A    JUL 2 0 2020       A




                                                                         i-l'j
                                                                                                     jr

                                                                             a
                                                                                   J jL   2 2020 i
                                                                                   :iiJd .;n3n Unit
                                                                                 ^dcrciiT! Region
                                                   Page 1 of 1                                        Rev.03/30/2009
     Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 61 of 74 PageID# 608
                           VlROrNIA                                                          ■■ liiforpial Complaint 866_F3_4-17
               Department of corrections

                                                 Informal Coftifjlaint                                                                       m,
INSTRUCTIONS FOR FILING; Briefly write your issue in the space provided on                                                                 o >
preferably in ink. Only one issqg per:Tnfomial Complaint. Place your complaint m                                   ®XtnSmot^e^^^^^^
facility. A receipt is issued within 2 working days from the date received if the mfo^a|^^p, Ji P Wan-p
during intake. If no response is received within 1.5 calendar days, you may pro<ge^ m filing a regulSt'gnevan^.e.
You may utilize your receipt as evidence of your attempt to resolve your complaint.                                    OFFIC?
An Informal Complaint is not required for an alleged incident ofsexual abuse.                                                                     ■'
 (LftS'tio V. UvcA-;^                           InMfiia                                   Housing Assignment                  /en
Offender Nan                                   Offender Number


Individuals InvojMed in Incident                                                     '    Daie/Time of Incident


O Unit Manager/Supervisor                      |~1 Food Service                           □ institutional Program Manager
Q Personal Property                            Q Commissary                               □ Mailroom,
r~| Medical Administrator                      RS—      e?se specify):
                                                                                                                        LoWMihi
Briefly explain the nature of your ^^plaint  (be specific):
                                        aint /hft Qnftr'.if5c^!
                                                                         ^
 ^                                     ^                                                                       cu\Kn(Ni

       MO -                        yVo vin t kt


 Offender Signature                                                                 Date

                                           Offenders -,Do Not Write Below This, Line

 Date Received: _                  fO.'                                          Tracking #                                                            ^
 Response Due:                                                    Assigned to: />
 Action Taken/Response:

                                                                                                               ^       •-•^7 r' ..\        V ■
                                                                                                          i                   ^ -     3f   v^-



                                                                                                          i'          JOL I n 7,T>;>
                                                                                                         I C



                                                                                             FjgCEi JjL.
                                                                 Printed Name and Title
                                                                                                       -iiij-
 Respondent Signature
                                                                                                Omhi-r'zrnan Unit
 WITHDRAWAL OF INFORMAL GGMPLAINT:                                                                   Ey.v , . , ;•
 I wish to voluntarily withdraw-this Informal Complaint. I understand that by w tttdfiSWing this-In&tma                                     plaint,
 I will not receive a response nor will I be able to file any other Informal Complaint or Grievance on this issue.
  Offender Signature:                                                                Date:
  Staff Witness Signature:                                        . .                Date:       .
                                                                                                                       Revision Date: 4/28/17
  Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 62 of 74 PageID# 609
   /X' A'h      .       VIRGINIA                                                              ,^      ^
   \.vhe->i]         »„                                                                Informal Complaint 866 F3 4-17
               'pEPARTMENT OF Corrections                                                           ^        ~ ~

                                   Informal Complainf                                 _
'"INSTRUCTIONS FOR"FIHNG." Briefly write your issue in the space provide^ on the Informal Complaint form,
  preferably in ink. Only one.issue per Informal Complaint Place your conjplaint in the designated area at your
  facility. A receipt is issued within 2 working days from the date received tf the informal complaint is not returned
  during intake. If no response is received within 15 calendar days, you may proceed in filing a regular grievance.
  You may utilize your receipt as evidence ofyour attempt to resolve your complaint.
  An Informal Complaint is not required for an allcg^ incident ofsexual abuse.
rgfig-L
 OtfcndcrName
             Y. Uxcjft ■                   Offender Number                         Housing Assignment

  Individuals Involved m Incident                                                  Date/"nine ofIncident


 Q Unit Manager/Supervisor                Q Food Service                           Q Institutional Program Manager
 Q Personal Properly                      Q Commissary                             Q Mailroom                         ^          ^
  □ Medical Administrator                 @ Other (Please




                                                                   ono \o CQ VocCtt.r^[\iL. \        QV Wjfe


 Offender Signature C ojso ll "A-. oVMXlo ^                                   Date i-'-l             f^OSaP
                                     Offenders - Do Not Write Below This Line

 Date Received:               ^                                                    Tracking #
 Response Due:                                               Assigned to:
 Action Taken/Response:




                                                                                                           -V * ^




                                                                                                               -2 n ?m

 Respondent Signature                                     Printed Name and Title             ;          pate
 WITHDRAWAL OF INFORMAL COMPLAINT:
 I wish to voluntarily withdraw this Informal Complaint I understand that by withdrawing this Informal Complaint,
 I will not receive a response nor will I be able toJile^a^^&^r--|ii|dDBal Complaint or Grievance on this issue.
 Offender Signature:                                "j           bV
 Staff Witness Signature:.                         \     HH - ? 2^?il       b.narfi-
                                                       'mbudsman Uriit         l                 '      ItevisionDate: 4/28/17
                                                         astern Rsp;r...:
                                                                                       ■ r-N            /?          .
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 63 of 74 PageID# 610


                                                                 Offender Management and Programs

                                                                     Operating Procedure 801.3

                                                                 Managing Offenders with Disabilities
                       -?"
                       O          ^ 9,
                                    -t-
                                                                                  Authority;
                                                                     Directive ^0\, Facility Admimstration

                                                                      Effective Date: August 1,2019

                                                                                  Amended:

                                                                                Supersedes:
                                                                    Operating Procedure 801.3, July 1,2016
           Virginia                                                  Access: Public O Restricted
                                                                         ^ Incarcerated Offender

         Department                                          ACA/PREA Standards:
                                                             5-ACI-2C-02, 5-ACI-2C-11, 5-ACI-2C-12,
                                                             5-ACI-2C-13, 5.AC1-3D-04, 5-ACI-5E-02,

                             of                              5-ACI-5E-03, 5-ACI-6C-06, 5-ACI-7A-01,
                                                             5-ACI-7B-10, 5-ACI-7D-13;4-4133,4-4142,
                                                             4-4143, 4-4144, 4-4277,4-4399,4-4429,4-4429-1,
                                                             4-4448,4-4475, 4-4497; 4-ACRS-5A-19,
          Corrections                                        4-ACRS-6A-01-1,4-ACRS-6A-04,
                                                             4-ACRS-6A-04-1,4-ACRS-6A-04-2,
                                                             4-ACRS-6B-01; 2-CI-5A-1

Content        Rose Durbin
Owner:         PREA/ADA Supervisor                        Signature Copy on ^iCe                            6/14/19

                                                                           Signature                             Date
               Jermiah Fitz Jr.
Reviewer:
               Corrections Operations Administrator       Signature Copy on ^i£e                            6/17/19

                                                                          Signature                              Date
               A. David Robinson
Signatory:
               Chiefof Corrections Operations            Signature Copy on ^i(e                              7/1/19

                                                                          Signature                              Date


 REVIEW
 The Content Owner will review this operating procedure annually and re-write it no later than three years after
 the effective date.


 COMPLIANCE
 This operating procedure applies to all units operated by the Virginia Department of Corrections. Practices and
 procedures must comply with applicable State and Federal laws and regulations, ACA standards, PREA
 standards, and DOC directives and operating procedures.

                                                                                           t -W' L.;.| li   'J    , ,



                                                                                       -   JUL 2 0 2020                 ■


                                                  Page 1 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 64 of 74 PageID# 611
operating Procedure 801.3, Managing Offenders with Disabilities    Effective Date: August 1,2019


                                              Table of Contents

PURPOSE                                                                                        3

PROCEDURE                                                                                      3

  I.    Training and Responsibility                                                            3
  II.   Offenders with Disabilities                                                            4

  III. Determination of Disability and Reasonable Accommodations                               5
  IV. Offender Requests for Accommodation                                                      6
  V.    Housing for Offenders with Disabilities                                                7
  VI. Durable Medical Equipment, Disability Aids, and Prostheses                               8
  VII. Offender Services                                                                       8
  VIII. Special Considerations                                                                 9
DEFINITIONS OF TERMS USED IN THIS OPERATING PROCEDURE                                         11
REFERENCES                                                                                    12
ATTACHMENTS                                                                                   13
FORM CITATIONS                                                                                13




        Virginia Department of Corrections                                           Pa''c 2 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 65 of 74 PageID# 612
     Operating Procedure 801.3, Managing Offenders with Disabilities                      Effective Date: /(ugust 1,2019

 PURPOSE
     This operating procedure provides guidelines for management of and provision of reasonable accommodations
     to offenders with disabilities housed in Department of Corrections (DOC) facilities. It describes levels of
     available services, methods by which assignments are made, and appropriate security measures for offenders
     with disabilities in accordance with Americans with Disabilities Act of1990, as Amended(42 U.S.C. §12101
     et seq.)and the Virginians with Disabilities Act(COW §51.5-1 et seq.).

 PROCEDURE

I.        Training and Responsibility
          A. All staff, contract staff, interns, and volunteers who regularly interact with offenders will receive
             instruction related to the provisions of accommodations for offenders with disabilities and the
             requirements ofthis operating procedure.
          B. All staff and contract staff must complete the mandatory Americans with Disabilities Act(ADA) on-line
             training, annually. Upon completion of the training, a copy of the certificate must be printed and
             submitted to unit training staffor the immediate supervisor for units without training staff.
          C. Upon arrival and during formal orientation, all offenders, to include those offenders who are transferred
             immediately to the infirmary or restrictive housing upon intake, will be informed of their right to non-
             discrimination on the basis of a disability and the process for requesting a reasonable accommodation as
             outlined in this operating procedure. (See Operating Procedure 810.1, Offender Reception and
             Classification, and Operating Procedure 810.2, Transferred Offender Receiving and Orientation.)(5-
             AC1-3D-04; 4-4277; 4-ACRS-6B-01)
             1. Each offender, upon arrival will be provided a copy of Attachment 1, Notice ofRightsfor Offenders
                  with Disabilities, which includes the DOC ADA Coordinator's contact information.
            2. The facility Orientation Manual, Packet, and/or other written orientation materials must include the
               facility ADA Coordinator's name and contact information.
         D. Information on the nature and extent of an offender's disability and any reasonable accommodations
            related to the disability is considered protected health information. This information is confidential aiid
             will only be disclosed to staff as necessaiy to provide assistance to the offender or as authorized ahd'of
             permitted by the offender.
         C ADA
           AT^APCoordinator                                                                           ^        2 0 2020
            1. Staff and offenders have access to the DOC ADA Coordinator and a facility ADA Coordinator.(5-
          ^ ACI-5E-03; 4-4429-1; 4-ACRS-6A-01-1)                                                 ' -
                  a. The DOC ADA Coordinator is an appropriately trained and qualified individual, educated in the
                     problems and challenges faced by offenders with physical and/or mental impairments, programs
                     designed to educate and assist offenders with disabilities, and all legal requirements for the
                     protection ofoffenders with disabilities.
              ^      The facility ADA Coordinator is trained by the DOC ADA Coordinator in mandated legal
                     requirements regarding disability accommodations.
            2. The DOC ADA Coordinator will serve as the authority on all issues related to offenders with
               disabilities, reasonable accommodations, and the application ofthis operating procedure.
            3. The facility ADA Coordinator will review all offender requests for a reasonable accommodation and,
                  in consultation with appropriate staff, make a determination on the request and maintain
                  documentation ofthe facility accommodation process to include approvals, denials, and appeals.
                  a. The following requirements will be considered when making a determination for an
                     accommodation:
                     i. The disability, as recognized by the ADA, must be known to the DOC.
                    ii. The accommodation must not pose an undue hardship on the facility or to the safety and
     A'     Virginia Di-;i'artm[-;ntoi-Corr!:ctions                                                        Pa"c 3 of 13
  Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 66 of 74 PageID# 613
 operating Procedure 801.3, Managing Offenders with Disabilities Effective Date; August 1,2019

                  security of the offender or any other person.
            b. .The facility ADA Coordinator will maintain a current listing of all facility accommodations
               provided to offenders.
            c. The facility ADA Coordinator will make rounds twice per month to be available to offenders.
               These rounds should be documented in facility logbooks.
II.   Offenders with Disabilities

      A. Offenders are essentially dependent on the physical conditions ofand services provided by the facility.
      B. Facility staff must ensure that an individual with a disability will not be excluded from participation in,
         or be denied the benefits of, the services, programs, or activities of the facility, cr be subjected to
         discrimination.(5-AC1-3D-04, 5-ACI-5E-02; 4-4277, 4-4429; 4-ACRS-6B-01)
      C. Reasonable accommodations must be made for offenders with disabilities, consistent with and as
         required by the Americans with Disabilities Act of1990, as Amended(42 U.S.C. §12101 et seq.) and the
         Virginians with Disabilities Act fCOV §51.5-1 et seq.)
      D. Such accommodations will allow for participation in services, programs, and activities that may include
         but not be limited to:

         1. Provision of medical and mental health care, medication, auxiliary aids and services, and protection
            from weather related injury
         2. Removal of barriers to physical plant access or transfer to a facility that meets the offender's needs
         3. Modification to procedure and/or facility practice, unless the facility can demonstrate that making
            the modification would fundamentally alter the nature of the service, program or activity
      E. Offenders with disabilities must be provided education, durable medical equipment, supplies and
         facilities, and the support necessary to perform self-care and personal hygiene in a reasonably private
         environment.(5-ACI-2C-13;4-4144;4-ACRS-6A-04-2)
         1. Toilet access will be provided for offenders consistent with their medical needs as determined by a
            facility Medical Practitioner.
         2. Appropriately trained individuals should be assigned to assist offenders who cannot otherwise
            perform major life activities.(5-AC1-2C-I2; 4-4143; 4-ACRS-6A-04-I) Offender helpers should be
            limited to providing assistance in such matters as ambulation and should not provide personal care
            such as bathing.
      F. StalT and contract staff are responsible to communicate information, announcements, procedures, and
         other directions to offenders with communication disabilities in a manner that will maximize the
         offender's ability to comprehend and understand the information.
         1. When a disability hinders an offender's ability to communicate, facility staff must ensure that the
            offender is provided with necessary accommodations to assist them during orientation, medical,
            psychological, educational testing and evaluation, and in explanation of facility rules and procedures.
         2. Offenders with communication disabilities must be made aware of all facility announcements and
            alerts such as work call, emergencies, school, meals, count, etc.
         3. Offenders with communication disabilities must be provided reasonable accommodations to ensure
            the offender and health care providers are able to communicate effectively during all scheduled
            appointments at the facility to include but not limited to review of medical history, medical
            appointments, follow-up appointments, and treatment sessions.
            a. When offenders are transported for medical care, facility health care providers will inform the
               offsite health care provider as far in advance of the offsite appointment as possible that an
               offender with a communication disability, such as deafness, that requires a qualified interpreter or
                other auxiliary aids and services will be seeking medical care.
             b. In the case of an emergency, a facility health care provider will inform offsite medical providers

          Virginia DHPAiriivirNT of Corrfctions                                                          Page 4 of 13
 Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 67 of 74 PageID# 614
 Operating Procedure 801.3, Managing Offenders with Disabilities Effective Date; August 1,2019

                 that an offender with a communication disability such as deafness that requires an in-person
                 qualified interpreter or other auxiliary aids and services is being transported to them on an urgent
                 basis. Notification will include the estimated time of arrival.
              c. For all offenders transported for offsite health care, a facility health care provider will ensure that
                 the offender's communication disability and the need for an accommodation is documented on
                 the Offender Gate Pass and recorded in the offender's Health Record.
          4. A conspicuous notice of any communications disabilities (i.e. hard of hearing, speech impairment,
             language translation, vision impairment) must be noted on the Health Record of any offender whose
             disability affects their ability to communicate and an appropriate advisory regarding this disability
              must be provided to facility staff and designated in VACORIS.
III.   Determination of Disability and Reasonable Accommodations
       A. All offenders receive a medical and mental health screening by a qualified Health Care Provider or
          health trained staff in accordance with Operating Procedure 720.2, Medical Screening, Classification,
          and Levels ofCare, and the Nursing Guideline for Medical/Location Codes.
          1. Offenders must be afforded the opportunity to disclose their present and prior disabilities and needs
             and request an accommodation(s) for their disability during their medical and mental health
              screening. The qualified Health Care Provider will:
              a. Question the offender regarding any previous accommodation(s)
              b. Discuss modified or additional accommodations as appropriate
             c. Make appropriate notations in the offender's Health Record.
          2. When an offender arrives at a facility with an approved accommodation, medical equipment or an
             assistive device that presents any concerns, the Facility Unit Head, in consultation with the facility
             Medical Practitioner and ADA Coordinator, will make a decision regarding the removal of the item
             to minimize risk and provide alternate appropriate accommodations.
          3. The facility Health Care Practitioner may consult with the facility ADA Coordinator and DOC ADA
             Coordinator, as needed to determine ifa requested accommodation is within the scope ofthe ADA.
       B. The facility Medical Practitioner, in consultation with qualified health care practitioners or specialists,
          and in conjunction with the affected offender, will diagnose any disability, not previously diagnosed.
          1. After the initial medical screening and a comprehensive health appraisal are completed and the
             findings evaluated, offenders will be medically classified and assigned a location code.
         2. The offender's medical classification code and location code should be reviewed during the intra-
             systera transfer process, and any time a change of the offender's condition is ideritifled to ensure it
             reflects the current medical status of the offender.                           \ ,,,, ^
                                                                                          . A !ij! L 0 Zu.'.u
          3. The facility Medical Practitioner will assign a medical/disability code, iwhich indicates if the
             offender has an impairment that qualifies as a disability (i.e. legally blind, deaf-mobility impaired).
             This determination is based on the Americans with Disabilities Act of1990,^as Amended(42 U.S.C.
             §12101 et seq.)and The Virginians with Disabilities Act fCOV §51.5-1 et seq.).
          4. The Health Authority or designee will assign the medical location code, which indicates the
             offender's requirements for physical accommodations and access to health care services.
       C. After a disability is diagnosed, a qualified health care practitioner or specialist will determine the level
          of medical accommodation needed and provide appropriate medical treatment as is required by the
          offender's condition.
          1. The facility Health Care Practitioner (i.e. physician, optometrist, dentist, psychology associate) will
             make a determination on the specific accommodation provided and will determine the type of
             auxiliary aid and/or service to be provided, considering the request of the offender with a disability,
             but the offender's request, although not determinative, is given priority. This information will be
             recorded in the offender's Health Record.

          Virginia Depar tmi-nt oi- Corrections                                                           |);i„c 5 of 13
   Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 68 of 74 PageID# 615
  Opei^ating Procedure 801.3, Managing Offenders with Disabilities                         Effective Date: August 1,2019


                  If the medical equipment or assistive device required to address and accommodate an offender's
                  disability poses an undue hardship to the facility or to the safety and security of the offender or any
                  other person, the Facility Unit Head, in collaboration with the Health Care Practitioner, will make a
                  decision regarding an alternate appropriate accommodation.
                  a. Under no circumstances will non-health care providers substitute their judgment for that of a
                     health care provider where an accommodation needed to address a physical or mental disability
                     has been prescribed.
3^iiUw ffti^
                     If there are unclear issues about an accommodation, the DOC ADA Coordinator may discuss
                     with facility staff whether the proposed accommodation poses an undue hardship to the facility or
                     to the safety and security of the offender or any other person prior to a final decision regarding
                     the requested accommodation.
                  c. The DOC ADA Coordinator will resolve the issue if the facility Health Care Practitioner and the
                     Facility Unit Head cannot come to an agreement.
                  d. The DOC ADA Coordinator, as necessaiy, will provide written documentation to the Facility
                     Unit Head and facility ADA Coordinator regarding the offender's protection under ADA and/or
                     the accommodation to be provided.
         D. Physical therapy will be available on or off-site, as appropriate, and will be carried out, subject to the
            offender's consent, as prescribed by the facility Medical Practitioner.
         F.. All offender requests for diagnosis of a disability, determinations about an offender having a disability,
             and whether the offender will receive medical accommodations for the disability must be recorded in
               the offender's Health Record.

         F. A copy of the decisions, including but not limited to diagnoses, regarding the disability determination,
            the reasons for denial or modification of the request, and reasonable accommodations will be provided
               to the offender.

IV.      Offender Requests for Accommodation
         A. Offenders may request a reasonable accommodation for their disability by submitting a Reasonable
            Accommodation Request 801_F7 to the facility ADA Coordinator. Offenders who have difficulty in
            communicating, understanding, or writing a Request should contact their counselor for assistance.
         U. The facility ADA Coordinator will review the Request and, in consultation with appropriate staff, make
            a determination on the Request.
               1. Reasonable Accommodation Requests will be acted upon in writing within ten business days, or a
                  shorter time if necessary, by either granting the request, denying it, requesting funher investigation,
                  or granting it with modification. A specific reason must be stated if the request is denied or
                  modified.

               2. All Accommodation Requests with respect to medical care will be placed in the offender's Health
                  Record with a copy forwarded to the offender and a copy maintained by the facility ADA
                  Coordinator.

               3. Accommodation Requests not specifically involving medical care will be maintained by the
                  institutional ADA Coordinator with a copy forwarded to the offender.
         C. If a facility Health Care Practitioner determines that a medically prescribed accommodation is
            warranted, facility health care providers will make provisions to provide for the medical
               accommodation.

               1. Medically prescribed accommodations must be reviewed to address any facility safety and security
                  concerns.


               2. If facility health care providers have safety or security concerns regarding the medical
                  accommodation, the facility ADA Coordinator or Facility Unit Head will be consulted.


               Virginia Departmi-nt of CoRREcnONS                                                            Page 6 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 69 of 74 PageID# 616
 Operating Procedure 801.3, Managing Offenders with Disabilities                        Effective Date: August 1,2019

         3. If a medically prescribed accommodation poses an undue hardship on the facility or to the safety and
            security of the offender or any other person, the facility ADA Coordinator must notify a facility
            health care provider of the safety/security concerns so that the prescribed accommodation can
            appropriately modified.
      D. In determining whether an offender's disability or accommodation poses an undue hardship to the health
         or safety ofthemselves or others, the facility ADA Coordinator must make an individualized assessment
         based on reasonable judgment that relies on current medical knowledge or on the best available
         objective evidence to ascertain:
         1. Nature, duration, and severity ofthe risk
         2. Probability that the potential injury will actually occur
         3. Whether reasonable modifications of policies, practices, or procedures or the provision of auxiliary
            aids and services will mitigate the risk
     E- Any offender who believes, they were discriminated against because of their disability, or decides to
        appeal their Accommodation Requests may do so in accordance with Operating Procedure 866.1,
         Offender Grievance Procedure. Grievances of this type must be initially reviewed by the facility ADA
         Coordinator, who should consult with the Facility Unit Head and, ultimately, the DOC ADA
         Coordinator.

V.   Housing for Offenders with Disabilities
     A. Facility staff will use information from the offender's Classification Assessment and the Cell
        Compatibility Assessment to determine appropriate housing and bed assignments for offenders with
        disabilities in accordance with Operating Procedure 425.4, Management ofBed and Cell Assignments
       (Restricted). When necessary, single occupancy cells should be made available for offenders with
         severe medical disabilities.(5-AC1-2C-02; 4-4133)
     B. Offenders with disabilities will be housed in a manner that provides for their safety and security.
        Housing used by offenders with disabilities, is designed for their use and provides for integration with
         other offenders. Programs and services will be made accessible to offenders with disabilities who reside
         in the facility.(5-AC1-2C-I I; 4-4142; 4-ACRS-6A-04)
         1. To the extent feasible, offenders with disabilities should be placed in general population settings.
            Offenders with disabilities requiring special health care and services will be placed in settings that
            provide health services appropriate to the offender's health needs.
        2. Offenders with disabilities should be housed in the most integrated setting approRtjate'tq^ tHe needs of
            the individuals, unless it is deemed necessary to make an exception.    ^
            a. Offenders who require handicap accessible cells or beds will not bj? pl$g^d 2iiOiddppiropriate
               security classifications due to their disability.                    ;
            b. Offenders with disabilities will only be placed in designated medical areas when necessary to
               provide medical care or treatment.
            c. Offenders with disabilities will not be placed in facilities that do not offer the same programs as
               the facilities where they would otherwise be housed.
            d. Offenders with disabilities will not be deprived of visitation with family members by placing
               them in distant facilities where they would not otherwise be housed; this does not preclude
               gathering groups of offenders with similar special needs (i.e. dialysis, geriatric, deaf and hard of
               hearing) into one or more locations where special resources can be provided to meet those needs.
     C. Offenders Housed in the Infirmaiy
        1. Offenders admitted to the infirmary may have access to one or more programs and services i.e.,
           education, work, religious services, library access, and commissary, temporarily suspended as
            deemed appropriate by the facility Medical Practitioner based on the offender's medical condition
            and level of medical care needed.

        Virginia Dl;i>artmi-nt oi' Corrections                                                          Paoe 7 of 13
 Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 70 of 74 PageID# 617
 Operating Procedure 801.3, Managing Offenders with Disabilities                       Effective Date: August 1,2019

         2. Offenders assigned to the infirmary for long-term care will be periodically evaluated by the facility
            Medical Practitioner who will determine the appropriate level of access to programs and services.
         3. Determinations regarding an offender's access to programming and services will be by medical order
             and documented in the offender's Health Record.

VI.    Durable Medical Equipment, Disability Aids, and Prostheses
       A. Durable medical equipment in appropriate working order, supplies, disability aids, and prostheses will
          be ordered and provided for offender use by the facility Medical Practitioner as necessary to prevent an
          offender from being excluded from participation in, or denied the benefits of, the services, programs, or
          activities of the institution, or from being subjected to discrimination by the institution.
       B. Operating Procedure 750.3, Prostheses, provides that a prosthesis or orthotic should be made available
          to an offender if failure to do so will exclude the offender from participation in or deny the offender the
          benefits of the services, programs or activities of the facility or cause the offender to be subjected to
          discrimination.

          1. Prostheses or orthotics will be made available only by order of a DOC Health Care Practitioner.
          2. The DOC will determine the style, type, and manufacturer of the device based on the offender's
             needs and relevant security considerations.
          3. Operating Procedure 720.6, Dental Services, provides that a dental prosthesis, subject to co-payment,
             should be provided for an offender if failure to do so will result in deterioration of the offender's
             health while incarcerated; all dental prostheses should be ordered by the facility dentist.
       C. Prosthetic (including dental) and orthotic devices, subject to co-payment in accordance with Operating
          Procedure 720.4, Co-Paymentfor Health Care Services, are provided for an offender if failure to do so
          will result in deterioration of the offender's health while incarcerated.

          1. In order to assure continuity of care, the process of ordering a device must allow enough time for
             completion prior to release from incarceration.
          2. If there is not enough time until release, the process of ordering the device will be done in a location
             convenient to the offender in their post-release community.
       D. Resources will be made available to help offenders with mobility impairments that are being discharged
          to have access to mobility equipment after their release.
VII.   Offender Services

       A. Accommodations will be provided to access and fully participate in the programs and services if needed.
          Information will be communicated to the offender in a manner that will maximize the offender's ability
          to comprehend and understand the information; including interpreters for deaf offenders and other
          means as appropriate.
       B. Each facility will make provisions to meet the educational and vocational needs of offenders who
          require special placement because of physical or mental disabilities.(5-AC1-7B-10;4-4475)
          1. Offenders will be evaluated for participation in educational programs, on a case-by-case basis, in
             accordance with Operating Procedure 601.4, Educational Testing. Eligibility to participate depends
             on:

             a. Offender's ability to perform the curriculum requirements with or without reasonable
                 accommodation
             b. Satisfaction of procedural requirements for participation in the program
          2. Offenders may request a reasonable accommodation for educational testing and instruction as
             provided in Operating Procedure 601.4, Educational Testing.
          3. Operating Procedure 601.5, Academic Programs, and Operating Procedure 601.6, Career and
             Technical Education Programs, provides for reasonable accommodations to be made to ensure that

           Virginia Dhpartmentof Corrections
 Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 71 of 74 PageID# 618
 Operating Procedure 801.3, Managing Offenders with Disabilities                           Effective Date: August 1, 2019

            the testing procedure is not discriminatory to offenders with disabilities based on the disability.
            Reasonable accommodation includes extended time to complete the test, reading aides, interpreters,
            and/or tape recorded questions.
      C. Operating Procedure 803.3, Offender Telephone Service, provides specific guidance to all offenders for
         access and use of the telephones. Telephones at wheelchair height and, where needed, special
         equipment suitable for use by the hearing impaired, including videophones, are provided.(5-ACI-7D-
         13; 4-4497; 4-ACRS-5A-19)
         1. Offenders with hearing and/or speech disabilities, and offenders who wish to communicate with
            parties who have such disabilities, are afforded access to a Telecommunications Device for the Deaf
            (TDD), or comparable equipment.
         2. Public telephones with volume control are also made available to offenders with a hearing
            impairment.
      D. Offenders with disabilities will be provided the same access to recreation as other offenders in the same
         housing status as provided in Operating Procedure 841.6, Recreation Programs, and Operating
         Procedure 841.4, Restrictive Housing Units.
         1. Such opportunities for recreation will include, but are not limited to, provision of reasonable
            accommodations so that disabled offenders may participate in recreational programs to the greatest
            extent possible.
         2. In addition, disabled offenders may seek and be granted accommodations in scheduling such that
            they may experience and participate in recreation in a safe environment.
      E. Offenders with disabilities will be provided the same access to visitation as other offenders in the same
         housing status as provided in Operating Procedure 851.1, Visiting Privileges, and Operating Procedure
         841.4, Restrictive Housing Units. Reasonable accommodations will be provided for offenders with
         disabilities to allow for effective communication with their visitor. The institution will provide
         auxiliaiy aids and devices as necessary to allow disabled offenders to communicate effectively with
         their visitor.

      F. Offenders with disabilities will be reviewed and approved for job assignments in accordance with
         Operating Procedure 841.2, Offender Work Programs.(5-ACI-7A-01; 4-4448; 2-CI-5A-1)
         1. Offenders with disabilities, subject to reasonable accommodations with respect to their disability,
            must meet the requirements and be able to perform the specific job duties and responsibilities
            provided on the Offender Work Program Position Description. Discrimination based on the
            offender's disability is prohibited.(5-ACI-3D-04; 4-4277;4-ACRS-6B-0I)
         2. Offenders with a disability will be offered accommodations, in order to meet the requirements ofthe
            position and to be able to perform the specificjob duties and responsibilities, to be considered for the
            job assignment.
        3. Under no circumstance, will offenders be placed in a job assignment thatjeopardizes their safety or
            security or the safety and security ofothers.
VIII. Special Considerations
      A. The Facility Unit Head or a designee in addition to the facility ADA Coordinator will consult with the
         facility Medical Practitioner or designee prior to taking action regarding chronically ill, physically
         disabled, geriatric, seriously mentally ill, or developmentally disabled offenders in the following areas:
        (5-AC1-6C-06; 4-4399)                                                                    ^   ;
        1. Housing assignments                                                            ""             ^
        2. Program assignment                                                      , .\        ]]]] 2Q
        3. Disciplinary measures                                               j
        4. Transfer to other facilities                                        i


         VIKGINIA DUI'AR TMHNT OF CORRi:Cl lON'S                                                             Pa^e 9 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 72 of 74 PageID# 619
Operating Procedure 801.3, Managing Offenders with Disabilities                     Effective Date: August 1,2019


        S. When immediate action is required, consultation to review the appropriateness of the action occurs
           as soon as possible, but no later than 72 hours.
    B. Operating Procedure 802.1, Offender Property, governs the purchase and possession of offender
       property items. Offenders with disabilities will be considered on a case-by-case basis for a reasonable
       accommodation for special property items that are consistent with the disability being addressed.
    C. Offenders with disabilities are subject to Operating Procedure 861.1, Offender Discipline, Institutions.
       Staffshould take into account that an offender's disability may affect their understanding of institutional
        procedure; efforts should be made to communicate with the offender in a manner that will maximize the
        offender's ability to comprehend and understand the information.
    D. Operating Procedure 410.2, Count Procedures (Restricted), will be followed in order to determine the
        total number of and location of offenders at all times. Offenders who have a disability, which interferes
        with their ability to follow normal count procedures, will be reasonably accommodated to provide for
        the effective performance ofcount.
    E. Operating procedure 411.1, Offender Transportation (Restricted), provides the requirements for the
       secure transportation of institutional offenders; and these requirements will apply when transporting
        offenders with disabilities.
        1. Any offender who has a mobility impairment that makes it difficult to enter the secure transport must
           have use of the lift.
        2. Transport ofoffenders in wheelchairs:
           a. Any offender confined to a wheelchair will be transported by a lift-equipped vehicle with the
               wheelchair properly secured in the vehicle.
           b. For the convenience and safety of staff and offenders, offenders with limited mobility may be
               transported in a wheelchair by a lift-equipped vehicle with the wheelchair properly secured in the
               vehicle.
           c. Correctional Officers will not lift offenders (either with their wheelchairs or without their
               wheelchairs).
           d. Ambulatory offenders may be transported in the same vehicle with offenders in a wheelchair
              provided seats and safety restraints are available for each offender and the wheelchair is properly
               secured in the vehicle.

    F. Restraining Offenders with Disabilities
        1. Before restraining an offender who may have a medically documented disability, security staff
           should consult with a Medical Practitioner (or designee) to determine any restrictions on applying
           restraints.

       2. Unless there is a medically documented restriction regarding the use of restraints, restraints should
           be applied to offenders with disabilities taking into account any illness or disability that adversely
           affects an offender's stability, balance, and/ or coordination in accordance with Operating Procedure
           420.2, Use ofRestraints and Management ofOffender Behavior (Restricted), in the same manner as
           any other offender.
        3. Restraints should be applied to deaf offenders with handcuffs in front to allow some communication
           unless there is a significant security issue.
        4. Force multipliers (chemical agents, impact weapons, canines, etc.) may be used on offenders with
           disabilities if necessary to protect the staff, visitors, and other offenders or to control disruptive
           behavior. When offender notification is required for the use of a force multiplier, offenders with
           communication disabilities must be notified in a manner that the offender can observe and
           understand.

        5. Offenders with disabilities will be restrained as authorized in Operating Procedure 420.2, Use of
           Restraints and Management ofOffender Behavior (Restricted).

        Virginia Departmen t oi- Corrections                                                         Pa"e 10 of 13
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 73 of 74 PageID# 620
Operating Procedure 801.3, Managing Offenders with Disabilities                      Effective Date: August 1,2019


     G. Use of Force
        1. Force may be used on offenders with disabilities in instances ofjustifiable self-defense, protection of
           others, protection of property, prevention of escapes, or to maintain or regain control as provided in
           Operating Procedure 420.1, Use ofForce(Restricted).
        2. When such use must be preceded by the provision of an appropriate warning, this warning must be
           communicated by means that offenders with communication disabilities can observe and understand.

DEFINITIONS OF TERMS USED IN THIS OPERATING PROCEDURE
ADA Coordinator - A Department of Corrections employee assigned to coordinate the Department's efforts to
comply with and carry out its responsibilities under the provisions of Title II of Americans with Disabilities
Act to include the review of complaints alleging non-compliance with requirements of non-discrimination for
offenders with disabilities and coordination of DOC's efforts to comply.
Auxiliary Aids and Services - Assistance provided through services, equipment, or modifications to provide
equal access for disabled or impaired individuals to activities, programs, and privileges, these aids and services
may include, but are not limited to:
• Qualified interpreters or other effective methods of making aurally delivered materials available to
  individuals with hearing impairments
• Qualified readers, taped texts, audio recordings, Brailed materials, large print materials, or other effective
  methods of making visually delivered materials available to individuals who are blind or have visual
  impairments
• Functional devices to increase mobility including but not limited to walkers, canes, crutches, and manual or
  powered wheelchairs for individuals with mobility impairments
• Acquisition or modification ofequipment or devices and other similar services and actions
Communication Disability • Any impairment related to speech, language, and/or auditory processing; it
includes hearing impairments, visual impairments, and cognitive impairments evidenced by an inability to
speak, read, and/cr understand written or oral communications of information provided at the facility.
Co-payment - The amount paid by the offender for health care service, treatment, prosthesis, or orthotic
Health Care Practitioner - A clinician trained to diagnose and treat patients, such as physician, psychiatrist,
dentist, optometrist, nurse practitioner, physician assistant, and psychologist
Health Care Provider - An individual whose primary duty is to provide health services in keeping with their
respective levels of licensure, health care training, or experience
Major Life Activities - Include, but are not limited to, caring for oneself, performing mwud.t^ks, seeing,;
hearing, eating, toileting, sleeping, walking, standing, lifting, bending, speaking, breathiiigy le^rqn^ reading,:
concentrating, thinking, communicating, and working
Medical Practitioner - A physician, nurse practitioner or physician's assistant      ,     JiJL 2 0 2020      - :
Mobility Impairments - Inability to move about without the aid of a cane, splint. Crutches, wheelchair, walker,
or any other form of support or because of limited functional ability to ambulate; climb, descend, sit, rise, or
perform any related function                                                      -       -
Offender with a Disability - Any offender who has a physical or mental impairment that substantially limits
one or more of their major life activities, has a record of such impairment, or is perceived as having such
impairment
Physical or Mental Impairment - Any physiological disorder, or condition, cosmetic disfigurement, or
anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special
sense organ, respiratoty (including speech organs), cardiovascular, reproductive, immune, digestive,
genitourinary, hemic or lymphatic, skin and endocrine; or any mental or psychological disorder, such as mental
retardation (Developmental Disorder), organic brain syndrome, emotional or mental illness, and specific
learning disabilities. The phrase "physical or mental impairment" includes, but is not limited to, such
contagious and non-contagious diseases and conditions as orthopedic, visual, speech, and hearing impairments,
cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental

        ViRCIlNIA DRI'ARTMl-NTOi- COKRIiCTlONS
Case 3:20-cv-00255-HEH-DJN Document 56-3 Filed 12/07/20 Page 74 of 74 PageID# 621
Operating Irocedure 801.3, Managing Offenders with Disabilities                      Effective Date: August 1,2019


retardation, emotional illness, specific learning disabilities, HIV disease (whether symptomatic or
asymptomatic), tuberculosis, drug addiction, and alcoholism.
Prosthesis or Orthotic - An artificial device to replace a missing body part or to compensate for a defective
body function, including, but not limited to:
• Artificial limbs
• Eyeglasses
• Contact lenses
• Dentures
• Hearing aids
• Orthopedic shoes
• Crutches, wheelchair, braces, support bandages, girdles, etc.
Qualified Individual with a Disability - An individual with a disability who, with or without reasonable
modifications to rules, policies, or practices, the removal of architectural, communication, or transportation
barriers, or the provision of auxiliary aids and services, meets the essential eligibility requirements for the
receipt ofservices or the participation in programs or activities provided by the facility.
Reasonable Accommodation - A modification, action, or adjustment that will assist an offender with a
disability in the performance of essential functions or that is necessary to prevent an offender with a disability
from being excluded from participation in or being denied the benefits of the services, programs and/or activities
of the facility or subjected to discrimination by the facility without causing an undue hardship to the facility or
to the safety and security of the offender, or any other person
TDI) Devices, Videophones, Video Relay Services - Devices and services that assist hearing impaired
offenders to communicate through the Offender Telephone Service
Undue Hardship - An accommodation that would be unduly costly, extensive, substantial, or disruptive; undue
hardship refers not only to financial difficulty, but to accommodations that would fundamentally alter the nature
or operation of the business or work performed by or at the facility or creates a direct threat to the health and
safety or others. Undue hardship is an extremely high legal standard to establish for a state agency.

REFERENCES
COV §51.5-1 et seq., The Virginians with Disabilities Act
42 U.S.C. § 12101 et seq., Americans with Disabilities Act of 1991)
Nursing Guideline for Medical &Location Codes
Operating Procedure 410.2, Count Procedures(Restricted)
Operating procedure 411.1, Offender Transportation (Restricted)
Operating Procedure 420.1, Use ofForce (Restricted)
Operating Procedure 420.2, Use ofRestraints and Management ofOffender Behavior(Restricted)
Operating Procedure 425.4, Management ofBed and Cell Assignments(Restricted)
Operating Procedure 601.4, Educational Testing
Operating Procedure 601.5, Academic Programs
Operating Procedure 601.6, Career and Technical Education Programs
Operating Procedure 720.2, Medical Screening, Classification, and Levels ofCare
Operating Procedure 720.4, Co-Paymentfor Health Care Services
Operating Procedure 720.6, Dental Services
Operating Procedure 750.3,Prostheses
Operating Procedure 802.1, Offender Property
Operating Procedure 803.3, Offender Telephone Service
Operating Procedure 810.1, Offender Reception and Classification

        Virginia Df.partmrnt of CoRRFcriONs                                                             Pasze 12 of 13
